El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Estos recursos consolidados presentan serias, impor-tantes y complejas interrogantes en torno a la relación entre los partidos políticos, sus candidatos y los electores. Nos co-rresponde, además, sentar pautas sobre la naturaleza del procedimiento judicial de impugnación del resultado de una elección. Arts. 6.014 y 6.015 de la Ley Electoral de Puerto Rico (en adelante Ley Electoral), 16 L.P.R.A. sees. 3274 y 3275. Todo ello dentro del marco de una decisión que deses-timó, sin oír toda la prueba, la impugnación por el candidato derrotado —por veintinueve (29) votos— de la certificación de Alcalde electo de la Ciudad Capital de nuestra isla.
*6h — I
Como denominador común para la correcta y justa adjudicación de estas controversias, tenemos que ser conscientes de que uno de los derechos más preciados de nuestra ciudadanía es el derecho al sufragio, pilar de nuestro sistema democrático. Para ello nos guían principios claramente establecidos, como las atinadas expresiones del ex Juez Presidente Señor Negrón Fernández en Partido Nuevo Progresista v. J.E.E., 96 D.P.R. 961, 962-963 (1968):
Estos recursos presentan una controversia política que viene al foro judicial de un foro político-administrativo —la Junta Estatal de Elecciones— cuyas decisiones deben fun-darse en la vigencia plena del estado de Derecho y en la pro-tección de los derechos políticos y sociales que entran en juego en la administración de la Ley Electoral, y no en prefe-rencias políticas —a pesar de su organización eminentemente política.
En la función del juzgar, ya sea en juntas y otros orga-nismos administrativos con atribuciones cuasi-judiciales, como en el foro propiamente judicial, es a los hombres del Derecho a quienes corresponde superar, más que nunca —con ponderado juicio y libertad de conciencia en sus determina-ciones judiciales— las histerias públicas que las pasiones polí-ticas generan, asumiendo la responsabilidad de reafirmar los derechos del hombre en el orden jurídico-constitucional, para dar al imperio de la Ley sentido válido de utilidad social.(1)
*7Con estas guías pasamos a exponer el historial del caso, los hechos no controvertidos, las cuestiones de derecho plan-teadas y la naturaleza del remedio que debemos proveer.
El candidato a la Alcaldía de San Juan por el Partido Nuevo Progresista (P.N.P.) recurre ante esta Curia para que revisemos una sentencia parcial y una final del Tribunal Superior, en las que dicho tribunal desestimó la impugnación de la certificación emitida el 7 de diciembre de 1988 por la Co-misión Estatal de Elecciones (en adelante Comisión Estatal) que declara electo al candidato del Partido Popular. Demo-crático (P.P.D.), el Ledo. Héctor Luis Acevedo. Sometida la transcripción de todos los testimonios vertidos ante el foro de instancia, y una vez la partes presentaron sus respectivos alegatos, celebramos vista oral el 29 de marzo de 1988 y, con-cluida esa sesión, nos retiramos para resolver el asunto en sus méritos.
Los comicios electorales del pasado 4 de noviembre de 1988 se celebraron mediante el sistema de votación de cole-gio abierto y en un ambiente caracterizado por un alto sen-tido de participación democrática.
Entre los electores hubo un grupo que acudió a las urnas al amparo de un procedimiento especial aprobado por la Co-misión Estatal y refrendado por este Tribunal. P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988). Este procedimiento especial, aprobado escasamente unos días antes de las elecciones, permitió que votaran cerca de diecio-cho mil (18,000) electores que alegaron y presentaron prueba dé tener derecho a estar en las listas electorales. A estos electores se les requería que hicieran una declaración jurada impresa en un sobre especial en el que depositaban su voto. Entonces, el elector tenía que firmar la lista de electores y los representantes de los partidos procedían a añadirlo a sus listas. Se entintaba el dedo al elector y se le entregaba dos (2) papeletas con un sobre. El funcionario retenía la tarjeta electoral y el boleto de autorización para votar.
*8Luego de emitido el voto, el elector colocaba las papeletas en el sobre y se le informaba que su voto no iba a ser adjudi-cado en el colegio, sino por la Comisión Estatal después de haber verificado que tenía derecho a votar.
El sobre se sellaba, frente al elector, con una cinta adhe-siva especial y se colocaba dentro de un sobre más grande identificado con el número de precinto y unidad. Este sobre se sellaba una vez se hubiesen contado y certificado todos los electores añadidos a mano que votaron mediante dicho pro-cedimiento. Exhibit 49, Reglamento para votos añadidos a mano. Se transportaba con todos los materiales del Colegio de Votación al Coliseo Roberto Clemente, donde la Comisión Estatal se había instalado.
Luego de que todos los votantes acudieron a las urnas, la Comisión Estatal comenzó el proceso de conteo de votos. En esta fase preliminar no se adjudicaban las papeletas protestadas y aquellas que correspondían a los electores que habían utilizado el proceso de voto añadido a mano. Sin embargo, debido al mandato de la Ley Electoral(2) la Comisión Estatal declaró de manera preliminar al señor Granados Navedo como Alcalde de San Juan con un margen de victoria de alrededor de trescientos (300) votos.
Como el margen a favor del señor Granados Navedo era menor de la mitad del uno por ciento (1%) de los votos emitidos, y a tenor con el Art. 6.011 de la Ley Electoral, 16 L.P.R.A. sec. 3271, el Ledo. Héctor Luis Acevedo, candidato a alcalde por el P.P.D., solicitó a la Comisión Estatal un recuento de los precintos electorales comprendidos en el Municipio de San Juan. Este proceso, que es más riguroso que un *9escrutinio general, requería el examen de las Actas de Colegio y el cotejo de cada papeleta emitida. Art. 6.011 de la Ley Electoral, supra; Regla 70(3)b del Reglamento Oficial de las Elecciones Generales de 1988 (en adelante Reglamento de Elecciones de 1988).
La Comisión Estatal no estaba autorizada a certificar a ningún candidato hasta tanto no se llevara a cabo el escrutinio general previsto en la ley. Art. 6.008 de la Ley Electoral, 16 L.P.R.A. see. 3268. Éste consistía en intervenir con aquellas papeletas que no habían sido adjudicadas y con aquellas papeletas protestadas para tomar una determinación en cuanto a la validez del voto emitido. Además, se examinaban las Actas de Colegio.
Ante la Comisión Estatal se encontraba la solicitud de recuento del candidato Acevedo. Además, tenía la obligación de hacer un escrutinio general. Confrontada con esta reali-dad, decidió que el recuento y el escrutinio general se cele-brarían simultáneamente, ya que el recuento incluía de por sí un escrutinio y así lo disponía la ley. Regla 70(7) del Regla-mento de Elecciones de 1988.
El recuento comenzó el 14 de noviembre de 1988. Se esta-blecieron mesas de escrutinio compuestas por un empleado de la Comisión Estatal —que no tenía voto— y por un repre-sentante de cada uno de los partidos políticos que presenta-ron candidatos a la Alcadía de San Juan. Había una junta de supervisores para cada diez (10) mesas compuestas por un supervisor de cada partido político. Además, había una junta de supervisores generales con un supervisor general por cada partido político. Esta junta estaba a cargo de los super-visores de mesa. También había un director de escrutinio sin funciones adjudicativas y una subcomisión electoral que su-pervisaba el proceso. Ésta estaba compuesta por los Comi-sionados. Electorales Alternos de los tres (3) partidos polí-ticos. Regla 67-A del Reglamento de Elecciones de 1988.
*10El proceso de adjudicación de una papeleta comenzaba en las mesas de escrutinio. Si había consentimiento de todos los integrantes de la mesa, el voto se adjudicaba. De no existir unanimidad, se sometía la controversia a los supervisores de mesa, quienes también debían emitir una decisión unánime. A falta de éstos, se acudía a los supervisores generales. De no existir consenso entre ellos, el próximo paso era acudir a los Comisionados Electorales Alternos, quienes debían deci-dir la controversia unánimemente. El último escalón en esta escalera era someter el caso a la Comisión Estatal. Si entre los Comisionados Electorales no había consenso, le corres-pondía resolver la controversia al Presidente de la Comisión Estatal de acuerdo con la ley. Art. 1.006(e) de la Ley Electoral, 16 L.P.R.A. sec. 3014.
El proceso de investigación de los votos añadidos a mano era especial.(3) La investigación de estos votos se llevó a cabo en un área particular del Coliseo designada para ello. Se fo-tocopiaban los sobres que contenían las papeletas de cada elector y su información electoral. El original de cada sobre, con sus papeletas en el interior, se guardaba bajo llave en un archivo especial que correspondía a los tres (8) partidos polí-ticos.
La investigación se iniciaba en las computadoras de la Comisión Estatal. Terminada la etapa de búsqueda en los terminales, se procedía a hacer una investigación a base del material disponible en los archivos de la Comisión Estatal que no había sido añadido a la información disponible en las computadoras, las listas de votación de 1984, los listados de excluidos, los listados de inclusiones, las órdenes de los tribunales y cualquier otro documento disponible.
En la primera etapa de la búsqueda, un setenta por ciento (70%) de los electores añadidos a mano aparecieron como *11electores activos. Determinado su status como electores ac-tivos, se pasaba a una mesa en la que se cotejaba el libro de exclusiones. De haber fundamentos para exclusión, según definidos en los Arts. 2.023 y 2.023-A de la Ley Electoral, 16 L.P.R.A. sees. 3073 y 3073a, se cancelaba su derecho al voto. Si no existía ninguna exclusión y era un elector activo, se pasaba el récord a la Junta Especial de Añadidos a Mano (en adelante Junta Especial),(4) quien hacía un listado de todos los récord con derecho al voto. El listado pasaba a los funcio-narios de los partidos, quienes procedían a abrir los archivos y a traer los expedientes a la Junta Especial. Ésta abría los sobres y depositaba las papeletas en las urnas manteniendo siempre la secretividad del voto. Lúego de depositado el voto en la urna, éste seguía su curso normal.
El treinta por ciento (30%) restante que no aparecía como elector activo en la información obtenida por las computa-doras, se investigaba a través de todos los documentos en poder de la Comisión Estatal. En esa investigación se consi-deraban las resoluciones recibidas de los tribunales, en casos en que los electores habían acudido a ellos para defender su derecho al voto.
Al terminar la investigación de todos los electores que votaron añadidos a mano, algunos funcionarios descubrieron casos de electores que, debido a errores en la búsqueda en las computadoras, habían aparecido como excluidos y una nueva búsqueda reflejaba que eran electores activos.
El 4 de diciembre los Comisionados Electorales de los tres (3) partidos políticos unánimemente decidieron reinves-tigar todos los electores excluidos, alrededor de seiscientos cuarenta (640). La reinvestigación reveló que alrededor de *12catorce (14) electores habían sido privados erróneamente de su derecho al voto.
El señor Bauzá Escóbales (representante del P.N.P.) . planteó en la Junta Especial que también era necesaria una reinvestigación de los electores inactivos. Éstos eran alrede-dor de seiscientos cuarenta (640). Como la propuesta no lo-gró la unanimidad requerida en la Junta Especial, la reinves-tigación no se realizó. El 7 de diciembre el señor Bauzá, me-diante memorando, rindió un informe a la Comisión Estatal donde explicaba lo acontecido. En la Comisión Estatal no se discutieron los planteamientos vertidos en dicho memorando ni se tomó ninguna determinación al respecto.
Para el 7 de diciembre a las 4:00 de la tarde quedaban por investigar nueve (9) casos de electores añadidos a mano que había presentado el Comisionado Electoral del P.N.P. para reinvestigación. En la investigación inicial, esos casos habían sido rechazados y la Junta Especial había determinado que no tenían derecho al voto. El Comisionado Electoral del P.N.P. no estuvo de acuerdo con la determinación de la Junta Especial y pidió una reconsideración de la decisión.
Además de los nueve (9) casos antes mencionados, que-daba por resolver el problema de los doscientos siete (207) votos llamados “arrestados”. Estas papeletas eran de elec-tores que habían votado añadidos a mano en seis (6) unidades de San Juan. De la prueba documental surge que en una de las unidades había más papeletas que electores debidamente registrados. En otro colegio faltaban noventa y dos (92) pa-peletas para corresponder a ciento trece (113) electores aña-didos a mano. En todos los colegios afectados faltaron sobres y los funcionarios mezclaron todas las papeletas, imposibili-tando la identificación de las papeletas de los electores que la investigación determinó que podían votar.
Sometido el asunto a la consideración de la Comisión Es-tatal, el señor González, Comisionado Electoral del P.N.P., se opuso a la solicitud del licenciado Baéz Galib, Comisio-*13nado Electoral del P.P.D., de que no se adjudicaran los votos. Por el contrario, pedía que éstos fueran contabilizados. El licenciado Meléndez, Comisionado Electoral del P.I.P., so-metió su voto por escrito. Este voto no está incluido en los autos. Por no existir unanimidad, correspondió al Presidente de la Comisión Estatal decidir el asunto. Emitió una resolu-ción el 7 de diciembre de 1988, donde anulaba los doscientos siete (207) votos emitidos.
Ese mismo día, a las 7:00 P.M., se procedió a certificar como Alcalde electo de la Ciudad Capital al Ledo. Héctor Luis Acevedo por un margen de veintinueve (29) votos. El Comisionado Electoral del P.N.P. se opuso a la certificación. Alegó que no se había adjudicado un número indefinido de papeletas. Sin embargo, por un acuerdo previo de la Comi-sión Estatalel,(5) se estableció que cuando el número de pape-letas no adjudicadas no alteraba el resultado de la elección procedía la certificación del candidato. Así se hizo en este caso.
El 19 de diciembre de 1988, a tenor con el Art. 6.014 de la Ley Electoral, supra, el Sr. José Granados Navedo presentó en el Tribunal Superior un escrito de impugnación.(6) En sín-*14tesis, alegaba que no se habían adjudicado todos los votos, que no se había terminado el escrutinio general, que quince (15) papeletas con doble marca habían sido indebidamente adjudicadas por el Presidente de la Comisión Estatal, que una papeleta de candidatura (write-in) a su favor había sido caprichosamente excluida y que se adjudicó erróneamente al Alcalde de Bayamón una papeleta que le correspondía a él. Como remedio, solicitaba que se anulara la adjudicación de los dos mil quinientos cincuenta y siete (2,557) votos cono-cidos como “contaminados”,(7) que se ordenara a la Comisión Estatal evaluar el reclamo de todos los electores a quienes preliminarmente no se les adjudicó el voto y que se adjudica-ran las papeletas con iniciales.(8)
Contestado el escrito de impugnación por todos los de-mandados, celebrada una conferencia con antelación al juicio y terminado eí período de descubrimiento de prueba, el tribunal comenzó la vista el 31 de diciembre de 1988. Al inicio de la vista se marcó la evidencia a ser presentada. Luego de concluido este proceso, el licenciado Rodríguez Estrada fue llamado como testigo. En su declaración, se remitió mayor-mente a los documentos producidos por la Comisión Estatal.
El próximo testigo de la parte demandante fue el Sr. Ra-món Bauzá Escóbales. Éste describió sus funciones en la Co-misión Estatal y, especialmente, el proceso de investigación y adjudicación de los votos de los electores añadidos a mano. *15Al discutir la situación sobre las papeletas arrestadas, surgió que en algunos colegios había más papeletas que electores y que en otros faltaban papeletas. El abogado de la parte de-mandante pidió al señor Bauzá que declarara, a base de sus conocimientos, si ciertos electores tenían derecho a votar y que se admitiera en evidencia una prueba que tendía a de-mostrar que se había privado a los electores de su derecho al voto injustificadamente. La representación legal de la parte demandada objetó, alegando que el señor Bauzá no era un perito y que el criterio de revisión en casos de impugnación era el de revisión a base de juicio de novo. Por lo tanto, lo que se requería era pasar la misma prueba que desfiló ante la agencia administrativa, pero ante un nuevo juzgador. Además, argumentó que el candidato impugnador no tenía legitimación (standing) para reclamar el derecho a votar de terceros.(9) A esto se opuso el abogado del señor Granados Navedo por razón de que al pleito de impugnación sí podía traer cualquier evidencia disponible, aunque hubiese sido presentada ante el foro administrativo. El juez resolvió que procedía traer la prueba que había tenido ante su considera-ción la Junta Especial y, entonces, el tribunal resolvería.
En la vista continuaron los problemas procesales y sobre la admisibilidad de evidencia que intentaba presentar la parte demandante. Las partes sometieron memorándum de derecho. El juez de instancia, mediante Resolución y Senten-cia Parcial de 9 de enero de 1989, dictaminó que:
(1) La prueba desfilada no derrotaba la presunción de corrección de las determinaciones unánimes de la Junta Especial.
*16(2) Existe una relación tan estrecha, un nexo vinculante entre el Comisionado Electoral o sus subalternos, y el candi-dato de su partido que, por ende, las determinaciones uná-nimes a todos los niveles obligan al candidato.
(3) El candidato demandante no tiene legitimación para reclamar los derechos electorales de terceros. Desestimó la demanda de impugnación en cuanto a todas aquellas alega-ciones que impugnaban determinaciones unánimes de la Co-misión Estatal o sus subdivisiones, a las que reclamaban de-rechos de los electores.
Continuó la vista en su fondo. La parte demandante in-tentó enmendar sus alegaciones para incluir la adjudicación de los doscientos siete (207) votos arrestados. Dicha acción se debió a lo dispuesto en la sentencia parcial emitida, donde se sostuvo que no se podían cuestionar decisiones unánimes y, por lo tanto, no procedía la anulación de los dos mil qui-nientos cincuenta y siete (2,557) votos contaminados. Ale-gaba el señor Granados que la Comisión Estatal tenía que ser congruente al tomar sus determinaciones y que procedía la adjudicación de los votos arrestados. Como la referida “enmienda” fue planteada vencido el término para hacerlo el tribunal, mediante Resolución de 17 de enero, no la permitió.
Se suscitó una controversia en torno a si la resolución del Tribunal Superior, en el caso de las papeletas con iniciales, constituía cosa juzgada en la acción de impugnación por el vínculo existente entre el P.N.P. y su candidato a alcalde. Luego de oír las teorías de las partes, el Tribunal Superior dictó sentencia parcial el 17 de enero de 1989 y desestimó la alegación de que las papeletas con iniciales constituían cosa juzgada.
Solamente quedaba por resolver el asunto de las pape-letas con doble marca. Aunque la disposición en los méritos de la controversia no alteraba el resultado de la elección, el *17tribunal le dio la oportunidad a la parte demandante de pa-sar la prueba a esos efectos. Ésta decidió no presentar la prueba y atenerse al efecto que pudiera tener, en su día, la sentencia emitida por el tribunal. El 2 de febrero de 1989 el Juez Carlos Polo emitió una opinión y sentencia donde se “desestim[ó] dicha causa de acción por académica e inconse-cuente, según fuera solicitado por las partes en corte abierta”. Opinión y sentencia de 2 de febrero de 1989, pág. 6.
El demandante recurrió oportunamente a este Foro me-diante una solicitud de revisión a la sentencia parcial de 9 de enero, una solicitud de revisión y certiorari de la resolución y sentencia parcial de 17 de enero de 1989, y una solicitud de revisión de la sentencia de 2 de febrero de 1989. Consoli-damos todos los recursos. Procedemos al análisis, discusión y resolución de los planteamientos esbozados por las partes.
II
Antes de entrar en la discusión de los temas específicos traídos por las partes, es preciso reconocer y sentar la norma sobre la naturaleza del procedimiento especial de im-pugnación del resultado de una elección.
Mediante la Ley de 7 de marzo de 1906, que quedó vi-gente luego de aprobarse la Ley Núm. 79 de 25 de junio de 1919, se estableció- un procedimiento especial ante la Corte de Distrito, hoy Tribunal Superior, para que el candidato im-pugnador hiciera los reclamos pertinentes. En lo que nos concierne, la ley disponía que: “El escrito del impugnador deberá especificar los fundamentos en que sé apoyare, y los hechos esenciales expuestos en él deberán ser de tal natura-leza que, de probarse, basten para cambiar el resultado de la elección.” 1906 Leyes de Puerto Rico 59. Idéntico procedi-miento fue seguido al aprobarse la Ley Núm. 72 de 4 de *18mayo de 1931. La Sec. 9 de la referida ley, vigente hasta 1974,(10) establecía que:
Cuando de las pruebas practicadas apareciere que los funcio-narios o directores de la elección negaren el privilegio de vo-tar a un número de electores capacitados, cuyos votos, de ha-berse admitido, habrían alterado materialmente el resultado de la elección, el tribunal declarará nula la elección y ordenará a los respectivos funcionarios que dispongan nueva elección para llenar el cargo controvertido, la cual elección se llevará a cabo según lo dispuesto por las leyes electorales de la Isla. 1931 Leyes de Puerto Rico 455.
Después de aprobarse el Código Electoral de 1974, Ley Núm. 1 de 13 de febrero de 1974, se cambió el foro de impug-nación del Tribunal Superior al Tribunal Electoral allí esta-blecido, luego a la Junta Revisora Electoral —Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. sec. 3001 et seq.) — y ahora ha vuelto a ser el Tribunal Superior. Las decisiones en estos casos eran y son revisadas directamente por este Tribunal. Todas estas leyes tenían un requisito común, que es exponer bajo juramento la razón o razones en que fundasen las mismas, las cuales deben ser de tal naturaleza que, de probarse, bastarían para cambiar el resultado de la elección. También tenían en común que los únicos con capacidad para entablar la acción eran los candidatos derrotados. Véase Domenech v. Moret, 13 D.P.R. 99 (1907.)
Hay una estrecha relación entre el proceso de impugnación del resultado de la elección y la revisión de las decisiones de la Comisión Estatal. Arts. 6.014 y 1.016 de la Ley Electoral, 16 L.P.R.A. sees. 3274 y 3016a. En cuanto a este último, decidimos en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1, 30-31 (1988), que:
*19Téngase en mente que el Art. 1.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3016a, le impone la obligación al Tribunal Superior de celebrar vista en su fondo, recibir evi-dencia y hacer sus propias determinaciones de hecho y conclu-siones de derecho al revisar las decisiones de la C.E.E. No se trata, por lo tanto, de una mera revisión limitada a cuestiones de derecho. Se trata en realidad de un juicio de novo. Véase Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 765 (1962). Este momento era apropiado y oportuno para que los peticio-narios presentaran prueba sobre las alegaciones en cuestión, incluso evidencia que no fue presentada ante la C.E.E. Sin embargo, como ya señalamos, ello no se hizo. (Énfasis supri-mido.)
Estamos ante la misma situación. El Art. 6.014 de la Ley Electoral, supra, establece que hay que presentar prueba para sostener las alegaciones.
Aunque en instancia hubo alguna confusión sobre la ex-tensión del juicio de novo, la mayoría de los abogados y el juez estaban de acuerdo en que en el mismo podía y debía desfilar toda la prueba que fuera admisible en evidencia.
Establecido que en el juicio de novo las partes pueden presentar toda la prueba pertinente a los motivos de impug-nación, pasamos a considerar el alcance de la revisión judicial.(11)
Tanto la dinámica organizacional de la Comisión Estatal —controlada por los partidos políticos— como la forma particular en que se toman allí las decisiones exigen la aplicación del criterio de revisión judicial más riguroso. Las decisiones de la Comisión Estatal están sujetas a las presiones e intereses partidistas. Ello lo propicia la propia estructura del organismo. En estas circunstancias, la Legislatura tuvo *20fundamentos legítimos para disponer que en el escrutinio de las determinaciones tomadas la revisión judicial sea abarca-dora. Véanse: L.L. Jaffe, Judicial Control of Administrative Action, Little, Brown and Company, 1965, págs. 621-623; L.L. Jaffe, Judicial Review: Question of Fact, 69 Harv. L. Rev. 1020, 1054 (1956). Si la Asamblea Legislativa hace clara su intención de ampliar la revisión judicial, los tribunales de-ben aceptar esta responsabilidad. L.L. Jaffe y N. Nathan-son, Administrative Law: Cases and Materials, 4ta ed., Little, Brown and Company, 1976, pág. 958.
Si tratándose de una revisión de una decisión de la Comisión Estatal la ley exige un juicio de novo, la función judicial en una acción de impugnación no puede ser menos amplia. En los procesos de impugnación el tribunal no solamente debe hacer sus propias determinaciones de hecho, sino que además debe considerar cualquier evidencia admisible ofrecida por cualquier parte, aunque dicha prueba nunca haya estado en el récord administrativo. El deber del tribunal es precisamente establecer un récord adecuado del cual se puedan hacer las determinaciones de hecho correspondientes. De este modo, a su vez, se facilita nuestra tarea de revisión judicial, la cual de por sí es compleja y delicada en los casos electorales.
El tribunal debe, en aquellos casos en que la determinación dependa principal o exclusivamente de una cuestión de derecho electoral especializado, guardar la usual deferencia al organismo administrativo y tiene que considerar, además, la presunción de que una persona en posesión de un cargo público fue elegida o nombrada en la forma debida. Regla 16(14) de Evidencia, 32 L.P.R.A. Ap. IV; Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). Debe utilizar el derecho electoral sustantivo el cual, a su vez, está supeditado y responde al derecho y jurisprudencia constitucio-*21nal aplicable. Lo importante es que el tribunal oiga, consi-dere y resuelva á base de toda la prueba admisible que ten-gan a bien presentar las partes, y luego aplique el derecho teniendo en cuenta que el derecho al voto no debe ser menos-cabado o desalentado. Rivera v. Gobernador, 121 D.P.R. 558 (1988).
l-H
Ya hemos visto que los partidos políticos controlan el proceso electoral a nivel de la Comisión Estatal. P.N.P. y P.I.P. v. Rodríguez Estrada, supra. Pero la dificultad con el enfoque restrictivo que en instancia se le dio al procedimiento de impugnación es que traslada este control más allá de la Comisión Estatal a la esfera judicial. Como cuestión práctica, de prevalecer la decisión recurrida, los candidatos derrotados no tendrían causa de acción alguna o motivos para impugnar la certificación. Ello debido a que directa o indirectamente todos los motivos de impugnación están o fundamentados en las decisiones unánimes de los representantes de los partidos o dependen, para su correcta adjudicación, del análisis de los derechos de los electores, lo cual también veda la decisión de instancia. Este enfoque restrictivo es claramente contrario a la jurisprudencia vigente, según recogida en P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 406-407 (1980):
La Ley Electoral aprobada en 1977 crea un organismo de-nominado Comisión Estatal de Elecciones, cuya estructura básica administrativa y decisional responde a una visión de un sistema electoral político contencioso en que se detectan tres notas sobresalientes: (1) impone a los partidos políticos la res-ponsabilidad de estructurar e inspeccionar todos los procedi-mientos de naturaleza electoral a regir en los procesos elec-cionarios; (2) que la formulación e implementación de ese mandato se logren mediante el consenso unánime de los par-tidos; y (3) que de ese proceso se ejerza la mutua fiscalización partidista.
*22Nuestra Constitución y la Ley Electoral admiten que la participación de los partidos políticos es esencial para el sis-tema democrático. Sin ella, difícilmente se podría poner en marcha en una elección el aparato oficial gubernamental. Como dijimos en Dávila v. Secretario de Estado, 83 D.P.R. 186, 193-194 (1960):
“Comenta Bruce que una de las lecciones severas a ser aprendidas en una democracia es que ningún mecanismo auto-mático, mucho menos constituciones, cartas orgánicas y leyes pueden asegurar permanentemente la eficiencia y efectividad del gobierno por el pueblo. Para éste, muchas fuerzas deben ponerse en movimiento fuera de la estructura constitucional para efectuar la vital conexión entre el pueblo y sus orga-nismos gobernantes. Esa través de partidos políticos que no solamente la opinión pública se traduce en acción, sino que un continuo enlace entre las autoridades gobernantes y los com-ponentes del estado se mantiene. Los partidos siempre han estado fuera de la estructura del gobierno, sin embargo ellos han constituido su sangre, su carne y su sistema nervioso. Aparte de una conciencia pública sana y activa, aparte de la educación moral y política de un pueblo, aparte de los ve-hículos de publicidad, —prensa, radio, las plataformas,— que se combinan para mantener al pueblo unido e informado, un hecho se ha reconocido desde el principio como absolutamente esencial a una democracia eficiente: el partido político mo-derno.”
Ahora bien, aun lo enorme de su importancia no desvirtúa el hecho de que los partidos políticos constituyen un medio y no un fin. El sujeto principal de la arquitectura moderna consti-tucional-electoral tutelado es el elector individual. El partido no es el elemento ultimador, sino un vehículo de expresión individual que se suma a otros para resultar y viabilizar la ex-presión colectiva ciudadana. Así, toda ley de actualidad regu-latoria de la franquicia electoral se ha encaminado hacia el reconocimiento de la “prevalencia de los derechos electorales del ciudadano sobre los derechos y prerrogativas de todos los partidos y agrupaciones políticas”. ([Énfasis del Juez Asociado Señor Negrón García.]) Art. 2.001(11) (16 L.P.R.A. sec. 3051(11)). Al final de cuentas, este derecho individual es el verdadero destinatario y receptor del sistema, por lo cual es *23de incuestionable interés público salvaguardarlo contra las posibles injusticias que de vez en cuando el choque de intere-ses de los partidos puede generar. (Escolio omitido.)
 Independientemente de la decisión política tomada en la Comisión Estatal, los que impugnan una elección deben tener derecho y, en el proceso de impugnación, capacidad para cuestionar dichas decisiones y tratar de demostrar que las mismas no son válidas por infringir la Constitución y las leyes. Únicamente con este enfoque es que puede cobrar vir-tualidad el proceso de impugnación. Bajo ese prisma no cabe pensar y menos decidir a base de criterios de la obligatorie-dad de la regla de unanimidad o de falta de capacidad para invocar los derechos de los electores.(12)
I — I <1
El tribunal le negó capacidad al señor Granados Navedo para reclamar derechos de electores al resolver que sola-mente los ciudadanos que emitieron votos no adjudicados pueden recurrir a los tribunales a reclamar la vindicación de sus derechos. Además, razonó el magistrado que como los electores que eran parte en el litigio pendiente en el foro federal rehusaron ser partes en este pleito, el candidato no los podía representar.
*24El enfoque del tribunal es erróneo.(13) Lo que el impugna-dor solicita es que se le reconozca su derecho a que se le adjudique los votos de estos electores a su favor. Es sólo para esos fines que el tribunal tiene que pasar juicio sobre si los electores individuales fueron indebidamente excluidos o no. Ese fue precisamente el mecanismo que aprobamos en P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981). Allí, a los fines de adjudicar los derechos de los candidatos, fuimos caso por caso a examinar la situación particular de cada elector.
Aunque, ante planteamientos constitucionales, hemos permitido que una parte invoque derechos de terceros au-sentes —Noriega v. Gobernador, 122 D.P.R. 650 (1988); Pueblo v. Hernández Colón, 119 D.P.R. 891 (1987); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975)— en este caso no es necesario resolver este punto. El propio candidato ha ma-nifestado que no interesa representar a los electores.
El tribunal erró al no reconocerle capacidad al candidato señor Granados Navedo para presentar el testimonio de sus electores y al no admitir la prueba documental que iba dirigida a demostrar que estos cuarenta y ocho (48) electores que votaron a favor del señor Granados Navedo fueron impropiamente excluidos. Estos electores aparentemente son parte del grupo de mil doscientos (1,200) electores inactivos que el señor Bauzá solicitó que se reinvestigara. Luego de explicar la situación factual, el tribunal resolvió que:
La Junta Especial para determinar si las papeletas (todas recusadas) emitidas por personas que no aparecían en las *25listas oficiales fueron emitidas por elector con derecho o por ciudadano sin derecho a votar. La misma fue creada por una-nimidad en el seno de la CEE y a ella se le encomendó la función de determinar si los votos fueron o no emitidos por electores[,] todo ello dentro del marco de la Ley.
Salvo candidatos independientes, las candidaturas a los diferentes escaños son presentados por los partidos políticos, artículos 4.001 y siguientes de la Ley Electoral. Los partidos políticos son los que tienen derecho a presentar o no candi-datos para los distintos cargos electivos según lo determine el partido.
Existe una relación tan estrecha entre Comisionado, par-tido y candidato de ese partido que es forzoso concluir que existe un nexo vinculante entre el Comisionado o sus subal-ternos y el candidato, por ende las determinaciones unánimes a todos los niveles, piedra angular del sistema, obliga al candi-dato. Caso Núm. CE-89-30, Exhibit I, pág. 9.
Los candidatos tienen derecho a presentar la prueba tes-tifical pertinente para demostrar que los acuerdos en éstos y otros casos individuales sobre los cuales las partes presenten prueba no eran válidos. Hay una relación de causa y efecto entre el reconocimiento de los derechos de los electores y los del candidato favorecido por sus votos.
V
Se plantea si en la investigación y determinación del de-recho a votar de los electores añadidos a mano hay que se-guir el procedimiento adversativo establecido por la ley y por la jurisprudencia sobre recusación de un elector. Ve-amos.
El Art. 5.031 de la Ley Electoral, 16 L.P.R.A. sec. 3234, dispone que:
Todo elector o inspector que tuviere motivos fundados para creer que una persona que se presente a votar lo hace ilegal-mente por razón de no ser la persona que dice ser, haber vo-tado en otro colegio, estar inscrito en más de un colegio, tener una orden de exclusión en su contra, estar pendiente de adju-*26dicación su derecho a votar en ese precinto, no ser ciudadano de los Estados Unidos de América y no tener la edad para votar, podrá recusar su voto por los motivos que lo hicieren ilegal a virtud de las disposiciones de este Subtítulo, pero dicha recusación no impedirá que el elector emita su voto. En el caso de recusación por edad, será deber del recusador traer consigo, y entregar a la Junta de Colegio, un certificado de nacimiento o acta negativa que indique la ausencia de edad para votar de dicho elector.
En el caso de la recusación por ausencia de ciudadanía será necesario que el recusador tenga consigo y entregue a la Junta de Colegio una Certificación del organismo competente indicando que el recusado no es ciudadano de los Estados Unidos de América.
Las papeletas de todo elector cuyo voto se recuse deberán marcarse al dorso con la palabra “recusado”, seguida de una breve anotación firmada por la persona o el inspector del cole-gio que hace la misma, exponiendo la razón de tal recusación, el número de Tarjeta de Identificación Electoral de la persona afectada, el municipio, precinto y número de colegio electoral. Si el elector recusado niega su recusación, deberá hacerlo bajo su firma y juramento al dorso de las papeletas pero si no la negare su voto no se contará y será nulo. La Comisión en-viará a cada Colegio de Votación un modelo de recusación para orientar a la Junta de Colegio de Votación, cómo cumplimen-tar una recusación.
Resolvimos en P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 227-233, que:
La recusación es un entredicho contra la validez del voto. Si bien no lo anula de primera intención, su propósito es precisa-mente anularlo. Y porque se hace en el colegio de votación, en el momento en que el elector se propone recibir la papeleta electoral, marcarla y echarla en la urna, constituye una obs-trucción de ese proceso a que el elector se ve sometido. Ello es irritante y en nada ayuda a mantener el clima de tranquilidad, paz y sosiego deseable en un momento de tanta trascendencia para el sistema democrático como lo es el momento en que el ciudadano va a expresar su voluntad.
La recusación de un elector tiene el resultado de violar la secretividad del voto, una de las condiciones que deben ser *27garantizadas por ley conforme lo ordena el Art. II, Sec. 2 de la Constitución, tantas veces citado. Es así porque al recusarse a un elector ha de identificarse la papeleta en que vota, de ma-nera que pueda luego descontarse su voto si a la postre se decidiese que debe anularse. La identificación se hace, según dispone la Ley Electoral en su Art. 5.034 (16 L.P.R.A. sec. 3234), de la siguiente manera: “La papeleta de todo elector cuyo voto se recuse deberá marcarse al dorso con la palabra ‘Recusado’, seguida de una breve anotación firmada por la persona o el inspector de colegio que hace la misma, expo-niendo la razón de tal recusación, el número de tarjeta de identificación electoral de la persona afectada, el municipio, precinto y número de colegio electoral. Si el elector recusado niega su recusación, deberá hacerlo bajo su firma y jura-mento al dorso de la papeleta, pero si no la negare, su voto no se contará y será nulo”. ([Énfasis del Juez Asociado Señor Irizarry Yunqué].)
Bajo el sistema mixto de votación dispuesto para las pa-sadas elecciones por la Ley Núm. 3 de 8 de septiembre de 1980, de colegio abierto por la mañana y cerrado desde las 3:00 de la tarde, se agudizó un poco más el problema para aquellos electores que no tenían una tarjeta de identificación electoral al presentarse a votar, aun si aparecían inscritos. En tal caso debían presentar una declaración jurada y, si se nega-ban a ello, se les recusaba, indicándose al dorso de la papeleta, entre otras cosas, “el nombre del elector, su número de identi-ficación electoral”, etc., y su voto no se adjudicaría en el escru-tinio del Colegio. Ley Núm. 3 de 8 de septiembre de 1980, Sec. 9(a). La disposición se transcribe in extenso en P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, en la opinión disidente del Juez Asociado Señor Negrón García. La posibilidad de que el citado sistema mixto de votación se prestara a que se violara el derecho al voto secreto fue uno de los fundamentos de dicha disidencia. Véase escolio 14, ante.
Considerada la naturaleza fundamental del derecho al voto y el hecho de que la recusación ha de permitir que se conozca cómo vota el elector recusado, las disposiciones de ley que permiten y reglamentan la recusación, tanto en cuanto a los fundamentos en que pueda basarse como en cuanto al procedi-miento para ello, deben ser de estricto cumplimiento. Sola-*28mente así puede cumplirse la obligación constitucional de ga-rantizar el derecho al sufragio “universal, igual, directo y se-creto” y de proteger al ciudadano “contra toda coacción en el ejercicio de la prerrogativa electoral”. Constitución, Art. II, Sec. 2.
Finalmente, el elector debe tener amplia oportunidad de defender su voto. La Ley Electoral consagra entre los derechos y prerrogativas de los electores “garantía a cada persona del derecho al voto, igual, libre, directo y secreto”. Art. 2.001, in-ciso 2 (16 L.P.R.A. sec. 3051(2)). Ello está en armonía con el mandato constitucional. Para que esa garantía sea efectiva, el elector cuyo voto se impugna debe tener derecho a contrade-cir la recusación, Art. 5.034 (16 L.P.R.A. sec. 3234), y a compa-recer y ser oído en la vista en que se examine y pueda adjudi-carse la procedencia de la recusación. A ese fin, debe ser ci-tado con suficiente antelación y de manera efectiva. No debe bastar, a este efecto, un mero diligenciamiento negativo de una citación. Debe quedar demostrado que se hicieron es-fuerzos razonables para notificarle. El valor de un voto no puede hacerse depender de unas diligencias incompletas que en ocasiones son hechas por personas que pudieran tener mu-cho interés en que dicho voto no se cuente.
Lo expresado no quiere decir que el elector no tenga obliga-ciones que cumplir para hacer valer su voto, una vez se le re-cusa. Ya nos hemos referido al Art. 5.034 de la Ley Electoral, 16 L.P.R.A. sec. 3234, que dispone la manera de recusar a un elector y que requiere que “[s]i el elector recusado niega su recusación, deberá hacerlo bajo su firma y juramento al dorso de la papeleta, pero si no la negare, su voto no se contará y será nulo”. Conforme a esta disposición, el elector no puede cruzarse de brazos. Si no niega la recusación en el momento en que es hecha y ésta expone hechos que, de ser ciertos, cons-tituyen motivo válido para anular su voto, éste no se contará y será nulo. (Énfasis en el original y escolios omitidos.)
La controversia ante nos es si dichas garantías proce-sales se debieron haber ofrecido a nivel de la Comisión Esta-tal a los electores que votaron bajo el procedimiento espe*29cial. El demandante recurrente insiste en que antes de re-chazar los votos de los añadidos a mano la Comisión Estatal debió notificar mediante edicto, o de otra manera, a los vo-tantes cuyas papeletas fueron rechazadas para oír sus argu-mentos, recibirlos y adjudicarlos. Como no lo hizo, alega que correspondía al tribunal brindarles esa oportunidad y oírlos como testigos. Caso Núm. CE-89-30, Solicitud de Revisión, pág. 14.
Por su parte, el candidato Acevedo y el Comisionado Electoral del P.P.D. sostienen que:
Debemos señalar, por último, que contrario a lo que aduce el recurrente, el procedimiento para la adjudicación de pape-letas de añadidos a mano no se rige por el procedimiento apli-cable a papeletas recusadas que se adoptó en Molina v. Barreto Pérez, 110 D.P.R. 513 (1980); y en P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 231-233 (1981). Reiteramos que el recurrente no planteó ante la Junta Especial ni ante la Comisión ni ante el Tribunal Superior la cuestión de si era necesario un proceso de índole adversativo para adjudicar y contar las papeletas de los añadidos a mano. Si fuese necesa-rio ese proceso adjudicativo, cosa que negamos, el derecho de reclamarlo pertenecería exclusivamente a los electores afec-tados y no al recurrente, quien carece de capacidad jurídica para reclamar los derechos de terceros electores en este pleito de impugnación de elección. Alegato de los recurridos, pág. 46.
Tienen razón en su planteamiento de que esta cuestión no se le planteó oportunamente a la Comisión Estatal antes de certificarse el resultado de la elección. Tampoco se hizo una alegación clara y específica en la demanda de impugnación. Ello, unido al hecho de que concedemos el remedio solicitado en este recurso, a saber, que los electores afectados puedan testificar en el tribunal para sostener su derecho a votar y a que se les cuente su voto, sería suficiente para no resolver este punto. Pero para beneficio del tribunal de instancia y de las partes debemos sentar algunas directrices. *30Un examen en conjunto de nuestra decisión en P.N.P. y P.I.P. v. Rodríguez Estrada, supra, del procedimiento para votar añadido a mano, etc., promulgado por todos los par-tidos políticos y del acuerdo post eleccionario que creó una junta especial para dilucidar el status de elector de estos votantes revela que en ningún momento se consideró conce-derle a estos electores la gama de derechos estatutarios y jurisprudenciales antes señalados. En todo momento se trató y se consideró esto como un procedimiento sui géneris.
Al considerar y validar la decisión de la Comisión Esta-tal, expresamos que:
Determinada la validez del método usado para la adopción de la propuesta de 1ro de octubre de 1988, nos resta determi-nar la legalidad del procedimiento en ella estipulado y la viabi-lidad práctica del mismo.
El señalamiento que a primera vista parecería tener más validez, no nos convence. Argumenta el Comisionado Electoral de P.P.D. que la recusación del elector es necesaria para poder implantar el acuerdo de referencia, que las causales de recusación están taxativamente provistas por el Art. 5.031 de la Ley Electoral de Puerto Rico, supra, y que la causa en este caso es “no estar en las listas y poseer una T.I.E.” (tarjeta de identificación electoral), en cuanto a la cual nada dispone dicho Art. 5.031.
Nótese que la propuesta, según enmendada por el comisio-nado Meléndez dispone que el “voto no se adjudicará en el colegio electoral” y que una de las causales de recusación que establece el Art. 5.031 de la Ley Electoral de Puerto Rico, supra, es “estar pendiente de adjudicación su derecho [el del elector] a votar en ese precinto ..No es, pues, la causal de recusación la apuntada por el comisionado del P.P.D., sino-la que se establece en el Art. 5.031, supra, puesto que el resul-tado del procedimiento aprobado es dejar pendiente de adju-dicación el derecho del elector a votar en ese precinto.
Se aduce también que el procedimiento adoptado priva a los ciudadanos del derecho a recusar al elector por otras causales. No tiene tal consecuencia ese procedimiento. Adviértase que la única razón por la cual se puede invocar el mismo es que el *31nombre del elector no aparezca en las listas electorales “por error atribuible al organismo electoral” y que, además, me-diante la declaración jurada que se le exige, en efecto, el elector tiene que acreditar su capacidad para votar en el lugar en que pretende hacerlo. Si acredita esa capacidad mediante la declaración jurada, no existiría otra causal de recusación, de que se esté privando a los ciudadanos. (Énfasis suplido.) P.N.P. y P.I.P. v. Rodríguez Estrada, supra, págs. 502-503.
De su texto surge que nos referíamos al derecho sustan-tivo aplicable. No fijábamos pautas por no estar planteado y por ser prematuro, sobre el procedimiento a seguir.
No hay que devolver el caso a la Comisión Estatal para que inicie un procedimiento de notificación, vista y decisión en los mil doscientos (1,200) casos individuales. Los derechos se dilucidarán en el tribunal donde las partes deben estable-cer, por la preponderancia de la prueba, la capacidad de los electores para votar y que las decisiones de no adjudicar estos votos fueron erróneas.
VI

La doctrina de cosa juzgada y su aplicación al plantea-miento sobre la validez de las papeletas con iniciales

En su Sentencia Parcial de 17 de enero de 1989 el tribunal desestimó las alegaciones relacionadas con las papeletas en cuyos dorsos los electores escribieron iniciales y otras marcas. Para ello aplicó la doctrina de cosa juzgada y resolvió que entre este pleito y el que dio lugar a nuestra decisión en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, existe indentidad de partes, de cosas y de causas. Específicamente resolvió que entre el P.N.P. (recurrente en el primer caso) y el candidato Granados Navedo (demandante en este caso) había tales vínculos de solidaridad por la identidad de in-terés entre el partido y el candidato que no había funda-mento para descartar la doctrina. Al estar presentes los *32otros requisitos, desestimó de plano esta parte de la ac-ción.(14)
A los fines de resolver, reiteramos que “[l]a presunción de cosa juzgada no aplica inflexiblemente, cuando de hacerlo se derrotaría un principio de política pública o los fines de la justicia”. Piñero Crespo v. Gordillo Gil, 122 D.P.R. 246, 257 (1988). Véanse: P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); G.A.C. Fin. Corp. v. Rodríguez, 102 D.P.R. 213 (1974); Millán v. Caribe Motors Corp., 83 D.P.R. 494 (1961); Pérez v. Bauzá, 83 D.P.R. 220 (1961).
En P.I.P. v. C.E.E., supra, págs. 603-606, abundamos al respecto de la forma siguiente:
Examinemos primeramente una cuestión de orden procesal. Como expresáramos, el Tribunal Superior resolvió que aun-que P.I.P. v. E.L.A., supra, constituía cosa juzgada para efec-tos del presente caso, no debía aplicar la doctrina por razones de interés público. Actuó correctamente el- tribunal a quo.
Bajo un análisis rigurosamente civilista estaban presentes las identidades procesales necesarias para que prosperara la defensa. Ciertamente se cumplía el primer requisito, esto es, identidad de cosa u objeto. La cosa es el “objeto o materia sobre la cual se ejercita la acción”. Lausell Marxuach v. Díaz de Yáñez, 103 D.P.R. 533, 535 (1975). Sólo la parte dispositiva de la sentencia pasa en autoridad de cosa juzgada al nuevo proceso. O sea, la declaración de que existe o no existe el derecho. E. Gómez Orbaneja, Derecho Procesal Civil, 7ma ed., Madrid, Artes Gráficas y Ediciones, 1975, Vol. 1, pág. 401.
La cosa o el objeto en el presente pleito es exactamente el mismo que fue tema del primer pronunciamiento en P.I.P. v. E.L.A., supra. Es decir, la constitucionalidad de la utilización de fondos públicos para llevar a cabo las primarias presiden-ciales autorizadas por la Ley Núm. 6 [de 24 de septiembre de 1979, según enmendada, 16 L.P.R.A. sec. 1321 et seq.].
*33También está presente el requisito de identidad de causa. En A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 765 (1981), definimos la causa como “el motivo de pedir” o el “fun-damento capital, el origen de las acciones”. En este caso el P.I.P. solicita un interdicto para que se prohíba el uso de fondos en la celebración de las primarias presidenciales que autoriza la Ley Núm. 6, supra, sobre la base de que tal uso infringe el Art. VI, Sec. 9 de la Constitución, supra. Idéntica alegación y pedimento contiene la demanda en el caso de autos.
Igualmente hay identidad de personas y legitimación. No hay controversia sobre que el demandante apelante en ambos pleitos, el P.I.P., es jurídicamente hoy el mismo que ayer. El hecho de que su Presidente Rubén Berrios Martínez representara al P.I.P. en el pleito anterior no es decisivo, ya que allí compareció como una parte nominal. Mercado Riera v. Mercado Riera, 100 D.P.R. 940, 949 (1972). En el pasado hemos adoptado un enfoque pragmático en la interpretación del re-quisito de identidad de partes para propósitos de la doctrina de cosa juzgada. Véase Pol Sella v. Lugo Christian, 107 D.P.R. 540, 549 (1978). También hemos utilizado el concepto de “parte realmente interesada”. El Estado Libre Asociado es la parte con verdadero interés en este pleito en defender la cons-titucionalidad del uso de fondos públicos para sufragar las pri-marias presidenciales autorizadas por la Ley Núm. 6, supra. No se quebranta dicha identidad porque en el lado pasivo de la demanda hoy figuren litigantes que no fueron parte en el primer pleito. González v. Méndez et al., 15 D.P.R. 701, 718 (1909); De León v. Colón, 42 D.P.R. 22, 28 (1931); L. Prieto-Castro, Tratado de Derecho Procesal Civil, 2da ed. rev., Pamplona, Ed. Aranzadi, 1985, T. 1, pág. 800 et seq.
Por último, aunque la sentencia en P.I.P. v. E.L.A., supra, fuera dictada por un tribunal dividido, la misma es final y con-cluyente entre las partes, por lo que constituye cosa juzgada en este pleito. Junta Insular de Elecciones v. Corte, 63 D.P.R. 819, 832-835 (1944).
No obstante lo anterior, en el pasado hemos reconocido lí-mites a la doctrina, especialmente en aquellos casos que están permeados de consideraciones de orden público. Pérez v. Bauzá, 83 D.P.R. 220 (1961); Millán v. Caribe Motors Corp., *3483 D.P.R. 494 (1961); Suárez Fuentes v. Tribunal Superior, 88 D.P.R. 136, 151 (1963); Feliciano Ruiz v. Alfonso Develop. Corp., 96 D.P.R. 108 (1968). Es de incuestionable interés pú-blico que este Tribunal pase juicio sobre la constitucionalidad de la nueva Ley de Primarias Presidenciales Compulsorias. Ante las circunstancias específicas que produjeron la decisión de P.I.P. v. E.L.A., supra, y el hecho de que esta situación es capaz de repetirse, resolvemos que se sirven mejor los fines de la justicia si no aplicamos la doctrina de cosa juzgada a este caso. El Tribunal Superior, animado igualmente por conside-raciones eminentemente prácticas, declaró sin lugar la de-fensa. Confirmamos su actuación. (Énfasis suplido y escolio omitido.)
Al igual que allí, aquí hay un interés público apremiante de que se ventilen finalmente los derechos del candidato, que se cuenten los votos válidamente emitidos y que se anulen aquellos emitidos ilegalmente. Para ello, hay que darle una oportunidad al elector de explicar las razones que tuvo para poner las referidas iniciales o marcas en su papeleta. Ello, de por sí, derrota la aplicación de la doctrina de cosa juzgada, independientemente del tenue vínculo procesal entre el can-didato y su partido.(15)
Atendida la cuestión procesal, veamos los méritos del planteamiento sobre la validez de las papeletas con iniciales.
En P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, confirmamos la sentencia del Tribunal Superior mediante la cual se desestimó el recurso de revisión instada por el P.N.P., que impugnaba la decisión de la Comisión Estatal que anuló —en el recuento de la votación llevada a cabo en el Municipio de San Juan— aquellas papeletas que tuviesen en *35su parte posterior las iniciales del elector. Resolvimos, en primer término, que la Comisión Estatal tiene la facultad de anular papeletas que alegadamente contengan las iniciales del elector. Confirmamos la sentencia, ya que el partido recu-rrente no presentó ni probó sus alegaciones. En lo perti-nente, señalamos que:
Si bien el voto está resguardado por una presunción de vali-dez y de legalidad, P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981), esa presunción no es pertinente al caso que nos ocupa. Obviamente, tal presunción se refiere a aquel voto emitido de modo regular, donde prima facie se haya acatado la ley. Mas cuando de la propia faz de la papeleta surge que la misma contiene alguna irregularidad que contraviene la ley y los reglamentos aplicables, no es procedente invocar dicha presunción. No se puede presumir lo que la simple vista niega. En estos casos la propia papeleta evidencia la irregularidad. Por lo tanto, es sobre el elector que recae el peso de la prueba en este caso. Le corresponde a éste demostrar que actuó de buena fe y que fue inducido a error por la orientación con-fusa de los funcionarios de colegio. Ello fue precisamente lo que los peticionarios declinaron hacer en la vista de este caso en el Tribunal Superior al renunciar a presentar prueba.
Resultaría, por otra parte, improcedente colocar sobre la comisión el peso de la prueba en los casos en que se invaliden o se anulen papeletas por el fundamento en cuestión, puesto que ello podría requerir de la C.E.E. tener que descorrer el velo de secretividad que cubre el ejercicio del voto de aquellos electores cuyas iniciales puedan ser compatibles con las que aparezcan en las papeletas. ¿Cómo saber si las iniciales J.P.R. estampadas en una papeleta corresponden a Juan Pérez Ro-dríguez o a José Pagán Rivera, o a cualquier otra persona con tales iniciales? Eso sólo lo conoce la persona que estampó las iniciales y aquella a quien podría ir dirigido el mensaje. De manera que, si se interpretara que el modo legal y constitucio-nal de anular un voto por este fundamento es mediante la con-cesión de unas garantías procesales previas al elector cuyo voto fuera a anularse, tales como citación, oportunidad de ser oído, pruebas caligráficas, etc., tendrían que ser citados e in-terrogados todos los electores de ese colegio; no sólo aquellos *36cuyos nombres puedan responder a las iniciales contenidas en la papeleta. Considérese que cualquier persona en el colegio pudo haber hecho marcas o iniciales en su papeleta aun cuando su nombre no concuerde con las mismas. Ello acarrea-ría, obviamente, el peligro de la pérdida de la secretividad del voto de esos electores. Por lo complicado y prolongado de la pesquisa podría hacerse inoperante la protección a la secreti-vidad que garantiza la ley.
De ahí que el elector o partido que impugne dicha anula-ción es al que le corresponde establecer o probar lo que a bien tenga para sostener o restituir la validez de su voto. (Enfasis suplido y en el original.) P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, págs. 27-29.
Si bien dicha sentencia no impide, como cosa juzgada, la alegación del candidato, los criterios allí expuestos tienen fuerza de precedente. A ellos debe atenerse el tribunal de instancia al considerar y evaluar la prueba admisible que ofrezcan las partes.
Para concluir, en este asunto se presume que la decisión de la Comisión Estatal es válida. Le corresponde al afectado presentar la prueba que relata en sus alegaciones.
VII

Si proceden las enmiendas a las alegaciones solicitadas por el recurrente

A los fines de una cabal comprensión del problema fáctico y jurídico involucrado, citamos íntegramente la decisión del Presidente de la Comisión Estatal que se impidió impugnar en instancia:
Se sometió a la consideración de la Comisión Estatal de Elecciones (CEE) la solicitud del Lie. Eudaldo Báez Galib, Comisionado Electoral del Partido Popular Democrático (PPD) a los efectos de que se anulen todas las papeletas consi-deradas durante el actual escrutinio del municipio de San Juan como votos “arrestados”.
Sometida la cuestión planteada a votación, el Sr. Francisco González, Jr., Comisionado Electoral del Partido Nuevo Pro-*37gresista (PNP), se opuso a la solicitud [a contrario sensu\ so-licitó, a su vez, que se adjudicaran dichos votos. El Ledo. Hiram Meléndez Rivera, Comisionado Electoral del Partido In-dependentista Puertorriqueño (PIP), emitió su voto por es-crito. Al no haber unanimidad de votos de los Comisionados Electorales en la decisión corresponde al Presidente adjudi-car la controversia planteada.
En los Precintos 1, 2 y 3 del Municipio de San Juan hubo respectivamente 27, 46 y 17 casos de electores correspon-dientes a varias unidades electorales o centros de votación de dichos precintos que los funcionarios de colegio, a pesar de que incluyeron los nombres, así como, las circunstancias per-sonales y electorales de los mismos en un listado especial, de-positaron las papeletas votadas por esos electores en un sobre o grupos de sobres sin la identificación correspondiente. Como consecuencia de lo anterior, una vez, se determine si los electores en cuestión están o no cualificados para votar, es im-posible determinar qué papeleta votada pertenece a qué elector.
Las papeletas, a que hemos hecho'referencia no están mez-cladas con las papeletas regulares de los elecotres cualificados que aparecían en las listas electorales y que votaron en los colegios donde ocurrió la situación ante nuestra considera-ción. Se desconoce el contenido de las papeletas en controver-sia, ya que las mismas no han sido escrutadas.
En cuanto al Precinto 4 (Residencial Nemesio Canales), por iniciativa de los coordinadores se abrió un colegio adicional “Colegio 8” y se autorizó a votar mediante el sistema de “aña-didos a mano” a ciento diez y siete (117) electores. En este caso, no se cumplió con ninguno de los requisitos establecidos en el procedimiento autorizado, excepto que se verificó que el elector tenía la Tarjeta de Identificación Electoral y que no aparecía en las listas de exclu[i]dos.
Las papeletas votadas se depositaron en una urna y se hizo un escrutinio y adjudicación cuyo resultado arrojó una ven-taja de aproximadamente diez y siete (17) votos para el candi-dato a José Granados Navedo.
Los nombres y circunstancias de los electores fueron in-clu[i]dos en una lista especial. Los coordinadores que adminis-traron este colegio adicional fundamentaron, su actuación en *38que no tenían los materiales correspondientes para cumplir con el procedimiento establecido.
Como consecuencia de lo anterior, resulta imposible identi-ficar el voto emitido por el elector con pleno derecho del elector inhabilitado para votar.
Los Comisionados Electorales acordaron que sólo se envia-rían al colegio de los añadidos a mano cincuenta (50) sobres para colocar los de los electores que realizaron dicho procedi-miento. Posteriormente al surgir problemas con la escasez de material los Comisionados Electorales directamente instruían a los funcionarios la forma de resolver dicha situación.
Los funcionarios y coordinadores de Colegio son seleccio-nados y adiestrados por los propios partidos políticos.
El Hon. Tribunal Supremo en el caso de P.N.P. [y P.I.P.] v. Rodríguez Estrada, 88-JTS-128 autorizó el voto de electores debidamente identificados con su tarjeta electoral, pero ex-cluidos de las listas electorales por error atribuible a la Co-misión cumpliendo con el procedimiento establecido a esos fines. Véase Anejo 1.
El procedimiento especial anteriormente mencionado esta-blece en síntesis lo siguiente:
1. El reclamo del elector a nivel de la Junta de Unidad Electoral.
2. La búsqueda de dicho elector en las listas de precinto, colegio y en las listas de exclusiones legítimas para determi-nar si efectivamente el elector había sido dejado fuera de las listas electorales del día de las elecciones.
3. El otorgamiento de un boleto especial autorizando al elector a acudir al último colegio de votación para votar aña-dido a mano en una lista especial.
4. El entintado del elector, la prestación de una declaración jurada, la anotación en un sobre especial de todas las circuns-tancias personales y electorales del ciudadano votante, guar-dando allí las papeletas votadas por el elector, la perforación y retención de la Tarjeta de Identificación Electoral, finalmente, la entrega de las papeletas de votación con la salvaguarda de mantener dichas papeletas separadas y no adjudicar las mismas en el colegio electoral a los fines de verificar con pos-terioridad y durante el escrutinio general, la capacidad electoral del ciudadano votante mediante la investigación corres-pondiente en los expedientes y archivos de la Comisión.
*39El 29 de octubre de 1988 la Comisión adopta el “Procedi-miento para votar añadido a mano en las Elecciones Gene-rales 8 de noviembre de 1988, aquellos electores que reclamen su derecho al voto y no aparezcan en las listas oficiales de votación, conforme a lo establecido por el Honorable Tribunal Supremo en su decisión”.
El Tribunal Supremo en su decisión al determinar la legali-dad y viabilidad del procedimiento contemplado para permitir el voto de los electores añadidos a mano expresó y citamos:
“El señalamiento que a primera vista parecería tener más validez, no nos convence. Argumenta el Comisionado Electoral del P.P.D. que la recusación del elector es necesaria para poder implantar el acuerdo de referencia, que las causales de recusación están taxativamente provistas por el Artículo 5.031 de la Ley Electoral, [supra], y que la causal en este caso es ‘no estar en las listas y poseer una T.I.E.f’]” (tarjeta de identifica-ción electoral) la cual no está contemplada en dicho Artículo 5.031.
Nótese que la propuesta, según enmendada por el Comisio-nado Meléndez “contempla que el voto no se adjudicará en el colegio electoral” y que una de las causales de recusación que contempla ese Artículo 5.031 es “... estar pendiente de adju-dicación su derecho (el del elector) a votar en ese pre-cinto ...”. No es pues la causal de recusación la apuntada por el Comisionado del P.P.D., sino la contemplada en el Artículo 5.031, puesto que el resultado del procedimiento aprobado es dejar pendiente de adjudicación el derecho del elector a votar en ese precinto.
Se aduce también que el procedimiento adoptado priva a los ciudadanos del derecho a recusar al elector por otras causales. No tiene tal consecuencia ese procedimiento. Adviértase que la única razón por la cual se puede invocar el mismo es que el nombre del elector no aparezca en las listas electorales “por error atribu[i]ble al organismo electoral”, y que además, me-diante la declaración jurada que se le exige, en efecto, el elector tiene que acreditar su capacidad para votar en el lugar en que pretende hacerlo. Se acredita esa capacidad mediante la declaración jurada, no existiría otra causal de recusación, de que se est[é] privando a los ciudadanos.” [É]nfasis suplido.
El permitir que se cuente el voto de los electores en contro-versia equivaldría a que electores no cualificados para votar *40puedan decidir una elección vulnerándose la voluntad de los electores cualificados para votar.
El procedimiento establecido va dirigido a garantizar la se-guridad, integridad y secretividad del voto por lo que es de estricto cumplimiento.
De adjudicarse los votos de las papeletas en controversia le restarían ser[i]amente credibilidad y certeza [al] resultado electoral contraviniendo a lo expresado en la Constitución del Estado Libre Asociado y a la declaración de propósitos de la Ley Electoral.
La Ley Núm. 4 del 20 de diciembre de 1977 enmendada [y] conocida como la Ley Electoral de Puerto Rico no provee me-canismo alguno sobre la situación en controversia, ni podría contemplarse el que se permitiera a estos electores emitir su voto nuevamente, ya que se estaría actuando en con-trave[n]sión a la Ley Electoral, supra].
Por todo lo antes mencionado se anulan los votos emitidos por los electores añadidos a mano conocidos como “arres-tados”. Caso Núm. CE-89-30, Exhibit I, págs. 26-30.
Una vez se resolvió que el impugnador no tenía capacidad para cuestionar las decisiones unánimes ni para representar o reclamar los derechos de los electores, el demandante soli-citó permiso para enmendar las alegaciones de su solicitud a los fines de solicitar que se adjudicaran las doscientas siete (207) papeletas denominadas “arrestadas”.
El tribunal rechazó este pedido bajo el razonamiento si-guiente:
Se nos solicita autorización para enmendar las alegaciones principalmente aquellas relacionadas con la solicitud de elimi-nar 2[,]557 papeletas ya adjudicadas.
Para mayor claridad transcribimos a continuación las partes pertinentes de esas alegaciones:
“De este grupo de 2[,]557 votos surge un margen de ventaja a favor del candidato del PPD de 325 votos, según consta de los propios documentos de la CEE. Ambas situaciones se en-cuentran en igual estado de 'contaminación’ y por ello este Honorable Tribunal debe aplicar el mismo criterio de invali-dez para ambos grupos de papeletas. ([É]nfasis suplido[.]) *41Esta ‘contaminación’ surge por la imposibilidad de identificar el voto emitido por el elector con pleno derecho, del voto emi-tido por el elector inhabilitado para votar.”
“Permitir que se cuente el voto de las 2[,]557 papeletas ‘contaminadas’ equivaldría a que electores no cualificados para votar puedan decidir la elección mancillándose la volun-tad de los electores con pleno derecho al voto.”
“La anulación de los 2[,]557 votos equivaldría a que el candidato del PNP José Granados Navedo tenga que ser de-clarado como el candidato electo ya que le restaría la cantidad neta de 325 votos [al] candidato del PPD Héctor Luis Acevedo Pérez dándole una ventaja en esos momentos a José Granados Navedo de 296 votos.”
Lo anterior es reproducido de las alegaciones juradas por José Granados Navedo. Las expresiones citadas no forman parte de la súplica. Están contenidas en la página 5 de la de-manda jurada por José Granados Navedo. Se pretende ahora enmendar por los abogados las alegaciones juradas por su re-presentado. Se arguye que se trata de alegaciones en la alter-nativa, normalmente ello es permitido pero, en casos como el presente en que las alegaciones tienen que ser juradas no puede permitirse alegaciones contradictorias que podrían propiciar la comisión de perjurio. La liberalidad en la inter-pretación de la,s alegaciones no nos puede llevar tan lejos.
Para sostener la solicitud de enmienda a las alegaciones la parte demandante arguye que procede la enmienda a las ale-gaciones en virtud de las disposiciones de la Regla 13.2 de Procedimiento Civil. La enmienda solicitada fue oportuna-mente objetada y no está basada en la prueba desfilada. No se trata aquí de que se haya sometido a juicio cuestiones no sus-citadas en las alegaciones sino cuestiones contrarias a las ale-gaciones formuladas bajo juramento según lo requiere la ley. No estamos, pues, ante la situación contemplada en la Regla 13.2. No se nos solicita enmendar las alegaciones para confor-marlas a la prueba, ya que no ha desfilado testimonio alguno que provea fundamentos para que se solicite dicha enmienda. M[á]s bien se trata de enmendar alegaciones para evadir el efecto que sobre ellas produce una sentencia parcial.
La liberalidad en la autorización de enmiendas no puede anteponerse a las disposiciones de la Ley Electoral que *42exi[g]e la juramentación de la demanda y establece plazo para radicar la impug[n]ación de certificación, artículo 6.014.
Debemos considerar, adem[á]s, el hecho de que el presente procedimiento no es uno ordinario, sino más bien de natura-leza especial. La ley específicamente dispone que la demanda debe: 1) ser jurada; 2) contener alegaciones que de ser apro-badas cambie el resultado de la elección impug[nada,] y 3) ser radicada dentro de los diez días de la certificación. En otras jurisdicciones se ha resuelto que las enmiendas sustanciales deben someterse dentro del plazo que establece la ley. HANSON v. GARLAND COUNTY ELECTION COM’N., 712 S.W.2d 288, (1986); DURR v. WASHINGTON COUNTY, 339 S.W.2d 444 [(1960)].
Los abogados del demandante, José Granados Navedo pre-tenden enmendar la demanda tardíamente, sin juramento y en forma conflictiva con sus alegaciones originales para confor-marla con las alegaciones que previamente hiciera el mismo demandante en el caso Civil Núm. 88-2025 (JAF) ante la Corte de Distrito Federal para el Distrito de Puerto Rico.
Debemos señalar que a los ciudadanos que comparecieron como demandantes en el caso 88-2025 (JAF) en el foro federal se les notificó a través de sus abogados la disponibilidad del Tribunal de conceder la intervención en el presente pleito. Sus abogados tuvieron conocimiento del conflicto entre las alega-ciones ante el foro federal y las planteadas en este pleito. Ello fue indicado en nuestra orden número 11, copia de la cual fue notificada a los abogados que radicaron la acción ante el foro federal.
No existe vínculo de solidaridad entre el PNP o su candi-dato y los electores que escribieron sus iniciales al dorso de las papeletas, GRIFFIN v. BURNS, 570 [F.2d] 1065 [(1er Cir. 1978)], no tienen los mismos derechos, ni los mismos intere-ses. Es obvio, al examinar las alegaciones de la demanda en este caso, que el interés del demandante no es el de proteger los derecho[s de] lo[s] electores, sino [el de] promover su can-didatura, por ello solicitó se anularan 2[,]557 votos adjudi-cados. (Véase alegaciones transcritas).
A pesar de que dimos oportunidad para intervenir en el pre-sente caso a los demandantes en el foro federal, éstos con el consejo de sus abogados, expresamente declinaron intervenir *43para reclamar sus derechos electorales en este foro con las consecuencias que ello conlleve. GRIFFIN, supra. (Énfasis en el original.) Caso Núm. RE-89-67, Exhibit I, págs. 2-5.
Al analizar la cuestión no debemos olvidar que la Regla 13.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece la norma de que el permiso para enmendar las alegaciones “se concederá liberalmente cuando la justicia así lo requiera”. Los tribunales tienen amplia discreción para con-ceder el permiso aun en etapas avanzadas del procedimiento. Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984).
Examinemos la demanda para determinar, en primer tér-mino, si realmente estamos hablando de una enmienda a las alegaciones. El impugnador alegó que:
III. Por orden del Tribunal Supremo de Puerto Rico del 20 de octubre de 1988 ([P.N.P. y P.I.P. v. Rodríguez Estrada], 88 JTS 128) los electores a quienes se le[s] había emitido su tar-jeta de elector permanente se les permitía votar sujeto[s] a ciertas condiciones que establecerían la el[e]gibilidad de cada elector. Esto obedecía a que un número de electores habían sido excluidos de las listas electorales porque alegadamente se habían mudado de sus residencias, o habían fallecido o que por alguna otra razón habían sido eliminados de las listas elec-torales.
Conforme a la determinación del Tribunal Supremo de Puerto Rico antes citada el elector que acudía a su colegio para ejercer su derecho al voto y no se encontraba en las listas electorales, se presentaba a un colegio electoral especial e in-formaba las razones por la[s] cual[es] defendía su derecho al sufragio y éstas se registraban en una tarjeta amarilla. En ese momento se añadía a mano el nombre del elector al final de la lista regular del colegio. El elector emitía su voto y luego esta papeleta se ponía en un sobre especial, suministrado por la CEE, conjuntamente con la evidencia que el elector presentó reclamando su derecho al voto. La CEE no emitió suficientes sobres para algunos de los colegios y en otros no se enviaron ningunos sobres.
*44Como resultado de dicha falta de sobres seis (6) unidades separadas improvisaron por acuerdo de los funcionarios, de la siguiente manera:
Cuando se acabaron los sobres para los votos de los elec-tores, sujetos a la determinación de su el[e]gibilidad, se pusie-ron estos en un s[o]lo sobre donde las papeletas fueron sepa-radas de la evidencia que acompañaba a la misma para deter-minar la el[e]gibílidad del elector. Como consecuencia de lo anterior 207 papeletas fueron colocadas en seis (6) sobres aparte de la evidencia que sometiese el elector en defensa de su el[e]gibilidad. Estas 207 papeletas fueron “arrestadas” y anuladas por la CEE por considerar que habían sido mez-cladas de tal forma que no se podía diferenciar entre aquellos electores que tenían derecho a votar de aquellos que no lo tenían.
En catorce (14) otras unidades donde el número de sobres no fue suficiente para todos los electores a los que se les per-mitió votar añadidos a mano, sujeto a las restricciones im-puestas por el Tribunal Supremo de Puerto Rico, los inspec-tores de los tres (3) partidos participantes en dichas elec-ciones (PNí; PPD, PIP), decidieron colocar estas papeletas en la urna utilizada generalmente por los electores que no tenían la obligación de establecer su el[e]gibilidad al voto. En dichas urnas se encuentran 2[,]557 papeletas mezcladas, de aquellos electores regulares que no tenían la obligación de cumplir con el mandato del Tribunal Supremo de Puerto Rico, con aquellas papeletas de electores que por la evidencia que presentaron etablecían su el[e]gibilidad al voto.
La condición de los 207 votos “arrestados” y no adjudicados en los sobres es idéntica a lá condición de los 2[,]557 votos en las urnas adjudicados, por lo cual ambos grupos de papeletas votadas están igualmente “contaminadas”. Esto es por un sin-número de papeletas de electores cuya elegibilidad para ejercer el derecho al voto no ha sido ni podrá ser nunca esta-blecida en ambas situaciones.
De este grupo de 2[,]557 votos surge un margen de ventaja a favor del candidato del PPD de 325 votos, según consta de los propios documentos de la CEE. Ambas situaciones se en-cuentran en igual estado de “contaminación” y por ello este Honorable Tribunal debe aplicar el mismo criterio de invali-*45dez para ambos grupos de papeletas. Esta “contaminación” surge por la imposibilidad de identificar el voto emitido por el elector con pleno derecho, del voto emitido por el elector inha-bilitado para votar.
Permitir que se cuente el voto de las 2[,]557 papeletas “con-taminadas” equivaldría a que electores no cualificados para votar puedan decidir la elección mancillándose la voluntad de los electores con pleno derecho al voto.
La anulación de los 2[,]557 votos equivaldría a que el candi-dato del PNP José Granados Navedo tenga que ser declarado como el candidato electo ya que le restaría la cantidad neta de 325 votos [al] candidato del PPD Héctor Luis Acevedo Pérez dándole una ventaja en estos momentos a José Granados Navedo de 296 votos.
Como consecuencia de lo anterior queda establecido el re-quisito impuesto por el Artículo 6.014 (16 LPRA 3274) de la Ley Electoral al efecto de que los hechos alegados bastarían para cambiar el resultado de la elección. (Escolios omitidos.) Caso Núm. CE-89-30, Exhibit I, págs. 16-18.
En sus alegaciones de derecho sostuvo que:
[A l]os electores [les fue] negad[a] la igual protección de las leyes, ya que en algunos casos se contó el voto de electores inelegibles, mientras que el voto de electores elegibles fue inv[a]lidado. La exclusión de electores elegibles de la franqui-cia electoral está prohibida por la Constitución del ELA y la Ley Electoral de Puerto Rico, según enmendada por la Ley Número 35 de 30 de mayo de 1984.
Los actos de los demandados y sus representantes, han pri-vado a los electores, al demandante y a todas otras personas en condiciones similares de sus privilegios e inmunidades ga-rantizados por las leyes del ELA. Caso Núm. CE-89-30, Exhibit I, págs. 21-22.
Es en la súplica que se pide expresamente que se anule la adjudicación de dos mil quinientos cincuenta y siete (2,557) votos emitidos, los cuales se encuentran contaminados. De manera que, si se circunscribe a las alegaciones, se verá que su contención es que la decisión de no contar los votos arres-tados viola el principio de uniformidad que rige la ley y niega *46la igual protección de las leyes garantizada por nuestra Constitución. O sea, para que el tribunal considerara la lega-lidad de la decisión sobre los doscientos siete (207) votos arrestados era innecesario enmendar la demanda. Ya la ma-teria y el planteamiento legal estaban incorporados allí. El problema con que sé confrontaron el demandante y el tribunal es que la súplica se limitaba a pedir que no se adjudica-ran los dos mil quinientos cincuenta y siete (2,557) votos con-taminados. Al fracasar este intento es que reitera su conten-ción de que los votos arrestados deben contarse al igual que los contaminados.(16)
En Corrada v. Asamblea Municipal, 79 D.P.R. 365 (1956), opinión del Tribunal emitida por el Juez Asociado Señor Saldaña, la Asamblea Municipal de Morovis declaró vacantes los cargos de tres (3) asambleístas. Rómulo Corrada y los otros dos (2) asambleístas presentaron una petición de certiorari ante el Tribunal Superior, la cual fue declarada con lugar. Al rechazar un planteamiento de que se había utilizado el procedimiento equivocado, reiteramos la norma uniforme de que son los hechos alegados y la prueba presentada, y no el título o súplica de la demanda, los que constituyen el fundamento determinante de la existencia de una causa de acción.
Bajo las circunstancias presentes y atendido el alto in-terés público del asunto, con sus ribetes constitucionales, mayor validez cobra el válido reclamo que hicimos en Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 694-695 (1983):
En Santiago Cruz v. Hernández Andino, 91 D.P.R. 709, 712 (1965), expresamos que la norma general de que en apelación *47no resolveremos cuestiones no planteadas en primera instan-cia no es un dogma inquebrantable, que “la arcaica teoría de que un apelante nunca puede variar en apelación su teoría del caso ... sólo constituye un ritualismo incompatible con la exi-gencia de fallar los casos en sus méritos”. Véanse: Piovanetti v. Vivaldi, 80 D.P.R. 108, 122 (1957); Morales Mejías v. Met. Pack. & Ware. Co., 86 D.P.R. 3 (1962); Dávila v. Valdejully, 84 D.P.R. 101, 104 (1961); Coll v. Picó, 82 D.P.R. 27, 38 (1960); Note, Raising New Issues on Appeal, 64 Harv. L. Rev. 652 (1951).
La Regia 43.6 de Procedimiento Civil, equivalente a la 54(c) federal, expresa que:
“Toda sentencia concederá el remedio a que tenga dere-cho la parte a cuyo favor se dicte, aun cuando ésta no haya solicitado tal remedio en sus alegaciones. . . .”
Tal regla no anula, por supuesto, las disposiciones de la 10.8, mas atiende el principio de hacer justicia a la luz de los hechos de cada caso y el derecho aplicable, aun cuando la teoría jurí-dica que se haya escogido esté equivocada.
El tribunal erró al no conformar dichas directrices con la norma básica de que se debe, por lo menos, tratar de que el litigante pueda reclamar que se llegue a un resultado justo.
Al reanudar el proceso, el tribunal deberá oír toda la prueba pertinente sobre la forma, la manera y las razones que hubo para que el proceso desembocara en el problema de los llamados votos contaminados y arrestados. Una vez el tribunal oiga a los funcionarios electorales que permitieron, siguieron o implantaron esta práctica irregular y sepa el nú-mero exacto de los electores afectados, incluso cuántos de los que votaron bajo el sistema de añadidos a mano tenían dere-cho a acogerse a dicho sistema, estará en posición de resolver si se deben contar o no todos los votos contaminados y los votos arrestados. Podrá, además, utilizar la Regla 29 de Evi-dencia, 32 L.P.R.A. Ap. IV. Al reanudar el juicio deberá oír prueba sobre la forma en que se compilaron las estadísticas que aparecen recogidas en el Exhibit 42, titulado Estadís-ticas sobre status de los paquetes de materiales arrestados. *48Deberá prestarse particular atención a la explicación que ofrezcan los funcionarios de las unidades y de los colegios sobre las razones por las cuales en la Unidad 29 del Precinto 2 sólo aparecen veintiún (21) juegos de papeletas y ciento trece (113) récord de electores que votaron añadidos a mano, y en el Colegio 8 de la Unidad 3 del Precinto 4 sólo aparecen cincuenta y ocho (58) récord de los ciento diecisiete (117) casos de electores que votaron.
VIII

Votos de doble marca y otras alegaciones no adjudicadas por el tribunal

El tribunal no adjudicó, por ser innecesario, las alega-ciones sobre la validez de la decisión del Presidente de la Comisión Estatal que anuló quince (15) papeletas por conte-ner éstas marcas dobles. Tampoco pasó juicio sobre la vali-dez de una papeleta de candidatura (write-in) y una papeleta de un confinado.
Al recibir el mandato, el tribunal oirá la prueba perti-nente sobre estas materias y hará la determinación perti-nente.
I — I

Conclusión

Por las razones antes señaladas, el tribunal incidió al desestimar la demanda. Aparte de los fundamentos expresados en esta opinión en torno a los planteamientos específicos e individuales y el derecho electoral y constitucional que prevalece, la decisión de desestimar se aparta de la norma general que ve con ojos críticos la desestimación de un pleito sin que se diluciden en el juicio todas las alegaciones. Como hemos dicho en múltiples ocasiones, a los fines de disponer de una moción de desestimación tienen que to-*49marse como ciertos los hechos bien alegados. Ramos v. Marrero, 116 D.P.R. 357 (1985); First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983). Únicamente se desesti-mará una acción si el promovente no tiene derecho a ningún remedio bajo cualesquiera hechos que él pueda probar en el juicio. Candal v. C.T. Radiology Office, Inc., 112 D.P.R. 227 (1982).
X

Remedio a concederse

De haber sido este un caso de derecho privado, no habría otra alternativa que la de revocar la sentencia desestimato-ria, devolver el caso a instancia para que continúe el desfile de la prueba del demandante y la que estimen necesario ofre-cer los demandados, y que el tribunal resuelva los méritos de la controversia.
Dada la situación procesal en que está este caso, ese es el remedio justo, adecuado y procedente. Aquí la parte promovente no tuvo, debido a las decisiones de instancia que hoy hemos revocado, la oportunidad de desfilar toda su prueba. Por otro lado, los demandados no han ejercido su derecho a contrainterrogar al señor Bauzá, a los otros testigos que pueda presentar el impugnador y a presentar su prueba. Estaríamos afectando el debido proceso de las partes —especialmente a Acevedo Pérez— si resolvemos el caso en sus méritos sin darle una oportunidad de presentar su prueba. La oportunidad de presentar prueba a su favor es uno de los elementos de debido proceso de ley antes de privar a una parte de un interés protegido constitucionalmente. J.E. Nowak, R.D. Rotunda y J.M. Young, Constitutional Law, 3ra ed., Ed. West Publishing Co., 1986, págs. 483-492.
La naturaleza del procedimiento obliga a los tribunales a permitirle al impugnador presentar toda la prueba y *50los argumentos de derecho para probar que hay razones sufi-cientes para cambiar el resultado de la elección. Si se contro-vierte la presunción de validez de la elección, el candidato certificado cuya elección se impugna tiene el derecho a de-mostrar, a base de la totalidad de la prueba testifical y docu-mental, que la prueba no. es suficiente ni se ha establecido como cuestión de derecho que se debe cambiar el resultado de la elección. Esto incluye probar sus defensas afirma-tivas(17) mediante la repregunta, sus propios testigos o prueba documental.
El tribunal de instancia es quien tiene que resolver, luego de oír la prueba y analizar el derecho aplicable, cuántos de los electores añadidos a mano que no se les contó su voto tenían derecho a votar por haber sido excluidos por razones atribuibles a la Comisión Estatal, si la Comisión Estatal erró en todos o en algunos de los casos en que anuló las papeletas con iniciales, si erró en la forma en que se adjudicaron las llamadas papeletas de doble marca, si hubo error al adjudi-car las papeletas contaminadas(18) y cuántos de los denomi-nados “votos arrestados” pertenecen a electores que no te-nían derecho al voto. A los fines de atender el reclamo de uniformidad del impugnador, el tribunal deberá determinar las circunstancias y las razones por las cuales se tomaron las *51decisiones sobre las papeletas arrestadas y contaminadas que, de su faz, se apartan de las claras instrucciones y reglas adoptadas para regir el procedimiento de electores añadidos a mano. Una vez determine el número de electores afectados por la decisión de adjudicar o no los votos arrestados o con-taminados, podrá resolver si los mismos son suficientes para cambiar el resultado de la elección.(19)
Ante el récord inconcluso ante nos, no podemos determi-nar si bajo el prisma de uniformidad debe darse un trato igual a ambas situaciones. No estamos en posición, en este momento, de decidir si se deben adjudicar todas las pape-letas contaminadas y todas las arrestadas; si, por el contra-rio, no se debe adjudicar ninguna, o si es correcta la actua-ción de la Comisión Estatal de adjudicar las contaminadas y no adjudicar las arrestadas. Una vez. el tribunal haga esta determinación podrá resolver si tiene ante sí suficientes ele-mentos de juicio para decidir cuál de los dos (2) candidatos (Acevedo o Granados Navedo) resultó electo.
Además, si en este recurso adjudicamos la elección a uno de los candidatos u ordenamos una nueva elección estarí-amos utilizando el mecanismo de sentencia sumaria de la Re-gla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, sin el beneficio de la oposición de las partes contrarias. Ello a pe-sar de que los demandados reclaman ante nos que existen controversias sobre hechos esenciales.
Lo anterior, de ordinario, sería suficiente para darle fini-quito a este asunto y devolver el caso a instancia para que atienda los méritos del recurso ante sí. Pero dado el interés público involucrado, y en consideración a que se ha traído ante nuestra atención dicha alternativa, debemos resolver si procede en este momento ordenar una nueva elección.
*52Reconocemos que por ser cada caso y controversia un prisionero de sus hechos y circunstancias particulares, no necesariamente son determinantes las expresiones o consi-deraciones que hemos utilizado en otros casos. Sin embargo, resultan persuasivas para este caso las expuestas por el com-pañero Juez Asociado Señor Negrón García, en su opinión concurrente, en P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 328-329:
En cuanto a la alternativa de conceder una nueva elección, el razonamiento y motivos que animan esa recomendación, aunque loable, es contraria a la doctrina prevaleciente sobre el trasfondo circunstancial que imperativamente debe existir para tal remedio. Starr, Federal Judicial Invalidation as a Remedy for Irregularities in State Elections, 49 N.Y.U.L. Rev. 1092 (1974).
También vuelve a inyectar en el país las excitaciones, rivali-dades y animosidades que caracterizan la contienda pública y tiende a perturbar la paz comunitaria, estabilidad y seguridad de las instituciones. Es un remedio extremo que implícita-mente y por unanimidad este Tribunal declinó en abono de devolver al pueblo confianza, finalidad y tranquilidad en el proceso de las urnas —ante la impugnación de la certificación del cargo de Gobernador predicada también, entre otras, en el estrecho margen electoral— aún estando todos conscientes del siguiente escenario fáctico:
“No se puede debatir seriamente que el desarrollo de las recientes elecciones no estuvo a la altura deseada ni exento de muchas de las fallas que tradicionalmente, en mayor o menor grado, agobian y caracterizan el proceso. El estrecho margen de votos entre los partidos principales —en un sistema cuya ley y estructura no estaban diseñadas para esa eventualidad y un país cuya ciudadanía no estaba acostumbrada a ello— ha contribuido al desasosiego y malestar. La tardanza inevitable que implica la relevancia que entonces toman las irregulari-dades inevitables y naturales habidas en un proceso que con-lleva la movilización, participación y decisión de más de un millón y medio (1,5000,000) de personas, y la importancia que a cada voto potencial determinado partido político le atribuye, *53forman parte del medio ambiente, premisas intangibles y otros factores en que se debaten los reclamos de las partes en estos recursos. Tomamos conocimiento judicial de que en estas elecciones hubo exclusiones indebidas de electores de las listas, dobles inscripciones, errores o falta de procesa-miento en las solicitudes de transferencia de precinto y otras más. . . . P.S.P. v. Comisión Estatal de Elecciones, supra.” (Énfasis en el original.)
En esta etapa del proceso no tenemos hechos suficientes para resolver que no podemos decidir cuál de los candidatos resultó electo, única alternativa que dispone el estatuto para ordenar una elección. Art. 6.015 de la Ley Electoral, supra.(20) Es al tribunal de instancia al que le corresponde la delicada y difícil tarea de resolver, luego de determinar cuáles y cuántos de los votos deben ser rechazados o adjudi-cados, si el demandante ha demostrado que los dictámenes a su favor cambian el resultado de la elección, si aun en la si-tuación de que prevalezca parcialmente no se altera el resul-tado, o si por el contrario hay que acudir al remedio drástico *54de ordenar una nueva elección. Pasemos a la experiencia es-tatal en estos asuntos.
Como norma general, se ha resuelto en la mayoría de las jurisdicciones estatales de Estados Unidos que, en casos de impugnación, se concederá el remedio de una nueva elección únicamente cuando ocurran irregularidades de tal natura-leza que impidan determinar con certeza cuál fue el resul-tado de la elección. A tenor con esta norma, una de las ins-tancias en que se ha determinado que procede una nueva elección es aquella en que se han rechazado o anulado votos legales o se han emitido y contado votos ilegales en cantidad suficiente para variar el resultado de la elección, y que de-bido a esto dicho resultado no concuerda con la voluntad del electorado o dicha voluntad no puede determinarse debido a la incertidumbre que rodea todo el proceso.
Por el contrario, se ha resuelto que en casos en que pueda determinarse con certeza cuál fue la voluntad del electorado o cuál fue el candidato con mayor número de votos legales, no habrá de ordenarse una nueva elección aun cuando hu-biese habido irregularidades durante el proceso.
Dado el hecho de que la determinación de si procede o no una nueva elección ha de tomarse caso a caso, y luego de un examen de la totalidad de las circunstancias de cada caso en particular, Rizzo v. Bizzell, 530 So. 2d 121, 128 (1988); In Re 1984 Maple Shade General Election, 497 A.2d 577, 592 (N.J. 1985), pasemos a analizar una serie de casos representativos de las distintas jurisdicciones estatales.
En In Re 1984 Maple Shade General Election, supra, caso en que catorce (14) electores'no pudieron ejercer su de-recho al voto por irregularidades con las máquinas de vota-ción durante el proceso, el Tribunal Superior de Nueva Jersey resolvió, luego de examinar la totalidad de las circuns-tancias, que el número de electores legales rechazados era suficiente para variar el resultado de la elección, por lo que era necesario dejar sin efecto dicha elección y ordenar una *55nueva elección. Señaló el tribunal que no era necesario pro-bar a favor de quién se habrían emitido estos votos. Véase Application of Moffat, 361 A.2d 74 (N.J. 1976).
En Buonanno v. Distefano, 430 A.2d 765 (R.I. 1981), el Tribunal Supremo de Rhode Island resolvió que procedía la celebración de una nueva elección, ya que debido al mal fun-cionamiento de las máquinas de votación existía una gran probabilidad de que los resultados de la elección no refleja-sen la voluntad del electorado y que los mismos podían haber sido distintos de no haber sido por las irregularidades ocu-rridas. Esta nueva elección estaría limitada a los distritos donde ocurrieron las irregularidades.
En O’Neal v. Simpson, 350 So. 2d 998 (1977), se resolvió que dado el hecho de que alrededor de setenta (70) votos de un precinto tuvieron que ser anulados, dichos votos ilegales eran suficientes para variar el resultado de la elección, ya que la diferencia entre los candidatos fue de doce (12) votos, por lo que procedía la celebración de una nueva elección. Se descartó la alternativa de no contar los votos de ese precinto, pues la misma tendría el efecto de privar del derecho al voto a un gran número de electores legales.
En Application of Bonsanto, 409 A.2d 290 (N.J. 1979), la división apelativa del Tribunal Superior de Nueva Jersey re-vocó una sentencia sumaria dictada a favor del candidato ga-nador. El tribunal resolvió que existía controversia de he-chos en cuanto a la legalidad de ciertos votos y que los mismos, de ser ilegales y excluidos, hubiesen variado el re-sultado de la elección. El tribunal señaló que cuando las irre-gularidades sean de tal naturaleza que impidan determinar con certeza quién recibió la mayoría de los votos legalmente emitidos, la elección debe anularse.
En Akizaki v. Fong, 461 P.2d 221 (Haw. 1969), el Tribunal Supremo de Hawaii resolvió, al revocar al tribunal de instan-cia, que debido a que se habían mezclado votos ausentes vá-lidos con votos ausentes inválidos no había manera de deter-*56minar cuál fue el resultado de la elección, por lo que procedía la celebración de una nueva elección. Señaló el Tribunal que la determinación del tribunal de instancia de no contar nin-guno de los votos ausentes, para así eliminar los diecinueve (19) votos ausentes ilegales, tendría un efecto demasiado drástico sobre el derecho de los electores que votaron válida-mente.
En McCavitt v. Registrars of Voters of Brockton, 434 N.E.2d 620 (1982), donde siete (7) votos de electores au-sentes que no cumplieron sustancialmente con el procedi-miento prescrito por ley para votos ausentes fueron in-cluidos en el total de votos emitidos, existía duda de cuál era el verdadero resultado de la elección, por lo que procedía la celebración de una nueva elección.
En Ippolito v. Power, 241 N.E.2d 232, 233-234 (1968), donde el margen de victoria fue de únicamente diecisiete (17) votos y alrededor de cien (100) votos no eran válidos, debido a irregularidades en el proceso, la Corte de Apelaciones de Nueva York expresó, al confirmar la decisión de conceder una nueva elección, que:
While it is troubling to require new election for irregularities without evidence of fraud or other intentional misconduct, ignoring such irregularities would undoubtedly create the likelihood that skillfully manipulated “irregularities” would be used to mask corrupt practices. It is better to keep the standards high, even at the cost of penalizing some voters and candidates for the failures of election inspectors, than to increase the opportunities for fraud without possibility or likelihood of discovery. And the statute is explicit in directing that irregularities, as well as fraud, may justify the direction of a new election.
No obstante, en Rizzo v. Bizzell, supra, aun cuando hubo una serie de violaciones a estatutos e irregularidades en el proceso, la Corte Suprema de Mississippi resolvió que no era necesario celebrar una nueva elección, ya que podía determi-*57narse con certeza cuál había sido la voluntad de los electores. El Tribunal encontró probado que, aun cuando se descalifica-ran los votos ilegalmente emitidos, el resultado de la elección no habría de variar. A su vez, las irregularidades ocurridas, aunque serias, no ameritaban una nueva elección dado el balance de intereses involucrados.
Así mismo, en Matter of Levens, 702 P.2d 320 (Kan. 1985), el Tribunal Supremo de Kansas dispuso que no debe anularse una elección a menos que se demuestre que el resul-tado de la misma es contrario a la voluntad del electorado, o que dicha voluntad no puede determinarse con certeza de-bido a las irregularidades o incertidumbres del proceso. El Tribunal devolvió el caso a instancia para que se determinara si el voto en controversia era o no un voto ilegal y si tenía el efecto de variar el resultado de la elección.
En Miller v. Hill, 698 S.W.2d 372 (1985), se resolvió que en una elección donde se han emitido votos ilegales, el candi-dato que impugna debe probar la existencia de votos ilegales en la elección impugnada y que el resultado habría sido dis-tinto y correcto de no haberse contado esos votos. El Tribunal encontró que el tribunal de instancia abusó de su discre-ción al determinar que el número de alegados votos ilegales afectó el resultado de la elección y al ordenar una nueva elec-ción, ya que no existía evidencia alguna de la existencia de estos alegados votos ilegales.
En Application of Moffat, supra, el Tribunal señaló que cuando la impugnación se fundamenta únicamente en que se han recibido votos ilegales, el candidato que impugna debe demostrar no sólo que los votos eran suficientes para variar el resultado de la elección, sino también demostrar, en lo po-sible, a favor de quién se emitieron. De probarse a favor de quién se emitieron los votos ilegales, prevalecería la impug-nación y, al restarse esos votos, no habría necesidad de orde-nar una nueva elección. Véase LaCaze v. Johnson, 310 So. 2d 86 (1974). Esto podría probarse con el testimonio de los elec-*58tores que emitieron votos ilegales, que a diferencia de los electores válidos a quienes no se les puede obligar a revelar por quién votaron, no les cobija este derecho. McCavitt v. Registrars of Voters of Brockton, supra; O’Neal v. Simpson, supra.
En estos casos, en ausencia de fraude no es suficiente que el candidato derrotado demuestre- que se adjudicaron votos emitidos ilegalmente, sino que se requiere que pruebe afirmativamente a favor de quién fueron adjudicados y demuestre así que la anulación de éstos cambiaría el resultado de la elección. Ello podría probarse con el testimonio de los electores que votaron de forma ilegal. A éstos, contrario a lo que sucede con los electores plenamente capacitados, no les cobija el derecho a mantener en secreto su voto. De no cumplirse con lo anterior, la impugnación no procede aun cuando se haya establecido que en la elección se adjudicaron votos emitidos ilegalmente. A contrario sensu, de cumplir el candidato impugnador con los requisitos indicados, se reducirán dichos votos en la proporción correspondiente. Esta norma responde al interés público apremiante de impartir finalidad, estabilidad y certeza al proceso electoral.
El Art. II, Sec. 2 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, consagra el derecho al sufragio universal, igual, directo y secreto. Como medida procesal para garantizar dicha secretividad, la Regla 29 de Evidencia, supra, establece el privilegio de no divulgación del voto político. Dicha regla dispone:
Toda persona tiene el privilegio de no divulgar la forma en que votó en una elección política, a menos que se determinare que dicha persona hubiera votado ilegalmente. 32 L.P.R.A. Ap. IV, R. 29.
En torno al alcance de este privilegio, señala el Prof. Ernesto L. Chiesa:
*59.. .[E]l alcance del privilegio, más que de la regla 29 6 de la propia Ley Electoral, depende del derecho constitucional, pues se trata de un privilegio de rango constitucional. Artículo II, Sección 2 de la Constitución del Estado Libre Asociado de Puerto Rico. Se ha entendido que este privilegio no es más que un corolario del principio constitucional de la secretividad del voto. De poco serviría la secretividad del voto al momento de su emisión en las urnas, si posteriormente el elector vo-tante quedara obligado a revelar cómo votó. La excepción re-lativa al voto ilegal es evidente. Las consideraciones de polí-tica pública ... no están presentes para el caso del voto ilegal. Sin embargo, el votante ilegal podría invocar el privilegio contra la autoincriminación bajo las circunstancias apropiadas. (Enfasis en el original.) E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1984, Vol. I, Cap. V, pág. 134.
A tenor con lo dispuesto en dicha regla, ningún elector que haya emitido su voto legalmente puede ser obligado a testificar en corte con relación al contenido de su voto. Ahora bien, si el elector emitió su voto de manera ilegal, dicho privilegio no le es de aplicación, por lo que sí podría presentarse prueba en cuanto al contenido de su voto. Por lo tanto, en un caso como el de autos, en que se impugna la certificación de un candidato por irregularidades en el proceso —que incluyen la adjudicación de votos emitidos ilegalmente— sería admisible el testimonio de los electores que votaron ilegalmente para probar a favor de quién se emitieron dichos votos ilegales. Esto siempre y cuando él elector no reclame válidamente el privilegio a la no autoincriminación.
Igual norma han adoptado las jurisdicciones estatales de Estados Unidos que poseen, un privilegio de no divulgación del voto similar al nuestro. Allí se ha resuelto —en casos de impugnación de la certificación de un candidato electoral en que se han adjudicado votos emitidos ilegalmente— que de establecerse la ilegalidad del voto los tribu-*60nales pueden obligar al elector que votó ilegalmente a testifi-car a favor de quién emitió su voto. De esta forma puede cumplir el candidato impugnador con el requisito de probar que se adjudicaron votos ilegales suficientes para variar el resultado y a favor de quién se emitieron los mismos. Matter of Levens, supra, pág. 325; McCavitt v. Registrars of Voters of Brockton, supra, pág. 629; Belcher v. Mayor of City of Ann Arbor, 261 N.W.2d 56, 58 (1978); O’Neal v. Simpson, supra; Application of Moffat, supra, pág. 78; Application of Murphy, 243 A.2d 832, 835 (1968); In Re Sugar Creek Local School District, 185 N.E.2d 809 (1962); Oliphint v. Christy, 299 S.W.2d 933 (1957).
También se ha permitido, en algunos casos, que cualquier persona con el conocimiento necesario (requisite knowledge) pueda testificar a favor de quién votó el elector. Matter of Levens, supra, pág. 325. Por último, se ha resuelto que es admisible también evidencia circunstancial, mediante la cual pueda justa y razonablemente inferirse a favor de quién se emitieron dichos votos. Entre las circunstancias a tomar en consideración están la afiliación partidista del elector, la relación entre éste y el candidato, o la relación entre el elector y otras personas activamente interesadas en adelantar la causa de algún candidato. Application of Murphy, supra, págs. 835-836. Véase, además, 26 Am. Jur. 2d 348.
Por otro lado, en circunstancias en las que se han anulado votos de electores debidamente cualificados, la norma general esbozada por los diferentes tribunales estatales exige un criterio de prueba menos riguroso. En estas situaciones sólo se exige que el candidato derrotado demuestre que el número de votos anulados es suficiente para variar el resultado de la elección de haberse emitido éstos a su favor. Es decir, cuando de estos casos se trata, no es necesario que el candidato impugnador demuestre afirmativamente a *61favor de quién dichos votos fueron emitidos. Sólo se requiere que pruebe que de haberse adjudicado los mismos el resul-tado pudo haber sido diferente. Obviamente ello presupone que dichos votos fueron indebidamente anulados. In Re 1981 Maple Shade General Election, supra; Rizzo v. Bizzell, supra; Buonanno v. Distefano, supra; O’Neal v. Simpson, supra; LaCaze v. Johnson, supra; Application of Murphy, supra. Por ser compatibles con nuestro derecho electoral, adoptamos las referidas normas estatales.
Aunque no son obligatorias, resultaría beneficioso para el tribunal de instancia examinar las diferencias de enfoque que hay en las cortes federales, dependiendo de si hay un patent and fundamental unfairness o se trata de un garden variety election disputes. Véanse: Curry v. Baker, 802 F.2d 1302 (11mo Cir. 1986); Griffin v. Burns, 570 F.2d 1065 (1er Cir. 1978); Hutchinson v. Miller, 797 F.2d 1279 (4to Cir. 1986). En ese foro, el análisis está regido por principios de equidad. Soules v. Kauaians for Nukolii Campaign Committee, 849 F.2d 1176 (9no Cir. 1988).
Como criterio común, al resolver el tribunal debe también tener en mente que “no toda irregularidad en el proceso electoral puede dar lugar a la confiscación del voto. Para que esto suceda, la irregularidad debe ser de tal naturaleza que afecte la justedad e igualdad del proceso electoral”. P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 241.
XI

Epílogo

Hoy hemos revocado, por unanimidad, la sentencia deses-timatoria objeto de este recurso. Estamos de acuerdo en que el juez de instancia erró en su análisis de los derechos consti-*62tucionales, electorales y procesales aplicables.(21) No hay diferencia sustancial entre los miembros del Tribunal sobre los fundamentos que justifican dicho resultado, incluso sobre la naturaleza del juicio de novo y las normas y criterios que deben guiarnos al analizar el procedimiento de impugnación de una elección. De haber alguna diferencia, estimamos que mayormente es de énfasis en el análisis de los problemas y en las normas a seguir.
La diferencia obvia es en la contestación a las interro-gantes de “¿por qué?” y “¿para qué?” se devuelve el caso al tribunal de instancia. La mayoría entiende que, ante un jui-cio inconcluso en el que el impugnador no pudo presentar toda su prueba y los demandados no han tenido oportunidad de presentar la suya, el único método adjudicativo justo y viable es devolver el caso a instancia para que sea allí donde se hagan las determinaciones de hechos procedentes y se re-suelvan todas las cuestiones de derecho a tenor con las normas aquí expuestas y las que pueda el tribunal entender aplicables.
No podemos descartar la posibilidad de que, aun después de oír toda la prueba, el tribunal de instancia y nosotros ten-gamos que ordenar una nueva elección. Ello debido al pro-blema de los votos “contaminados y arrestados”. Pero ese riesgo no nos autoriza a incurrir en el peligro mayor de adju-dicar el pleito sin tener ante nos la totalidad de los hechos y de las circunstancias. No debemos ni podemos convertirnos en un tribunal de jurisdicción original para ventilar todas las controversias y, menos aún, adjudicar un gran número de *63votos individuales sin que las partes hayan tenido la oportu-nidad de rebatir las determinaciones que al respecto hace la disidencia.
Nos preocupa a todos el tiempo que pueda tomar el juicio de novo en instancia. Pero entendemos que las partes y el juez pueden tomar sabias y atinadas medidas para aligerar los procedimientos. Al establecer hoy las normas a seguir, se evita el dedicar tiempo precioso a las cuestiones de dere-cho. (22) Por otro lado, como bien señala la disidencia, toda o la mayor parte de la prueba documental son documentos públi-cos. Claramente los abogados deben estipular su admisibili-dad para luego orientar al tribunal sobre su efecto a base de la prueba testifical y del derecho aplicable.
Sin menoscabar sus responsabilidades éticas y profesio-nales, los abogados de las partes pueden estipular gran parte de la prueba testifical u ofrecerla como prueba acumula-tiva. (23)
Para evitar dilaciones, el tribunal debe reagrupar las partes a los fines de establecer que un solo abogado por grupo pregunte o plantee las cuestiones de derecho.(24)
Para terminar, al devolver el caso a instancia sólo nos guía el principio rector de que no debemos apartarnos del procedimiento estatuido para que, a fin de cuentas, se haga una determinación correcta que refleje fiel y finalmente la intención y votación de todo el electorado del Municipio de San Juan. Después de todo, “[l]o vital es el triunfo de la de-*64mocracia en todos los lugares de Puerto Rico”. Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351, 356 (1981).

Se dictará sentencia de conformidad.


(1) Aunque en Rivera v. Juez Presidente, 96 D.P.R. 487 (1968), resolvimos que la actuación del Juez Presidente en la apelación de las decisiones del Superin-tendente General de Elecciones bajo las disposiciones del procedimiento especial establecido en la Sec. 13d de la antigua Ley Electoral, 16 L.P.R.A. sec. 19, no era de naturaleza judicial y, por ende, no revisable por los tribunales, dichas deci-siones son de incalculable valor para comprender y analizar cuál es el derecho electoral que rige en nuestra jurisdicción. Véanse, por vía de ejemplo: Giménez v. J.E.E., 96 D.P.R. 943 (1968); Alvarado v. J.E.E., 100 D.P.R. 1049 (1972); Calderón, Jr. v. J.E.E., 100 D.P.R. 1069 (1972).


(2) La Ley Electoral de Puerto Rico, en su Art. 6.007 (16 L.P.R.A. sec. 3267), requiere que se informen los resultados preliminares de las elecciones no más tarde de setenta y dos (72) horas siguientes al día de la elección. P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980).


(3) En San Juan se investigaron cuatro mil doscientos (4,200) electores que votaron mediante el procedimiento de añadidos a mano.


(4) Esta Junta Especial de Añadidos a Mano estaba compuesta por el Sr. Ramón Bauzá, representante del P.N.R, el Sr. Andrés Miranda, representante del P.I.P. y el Sr. Iván Algarín, representante del P.P.D.


(5) El 6 de diciembre de 1988 la Comisión Estatal de Elecciones (en adelante Comisión Estatal), mediante acuerdo unánime, había resuelto certificar a aque-llos candidatos cuando el número de papeletas por adjudicar no alterara el resul-tado. Además, en la propia certificación constaba que ésta no incluía el voto del número de papeletas pendiente de adjudicación que, de ser adjudicadas, no alte-raban el resultado. Sin embargo, esta era una disposición estándar que aparece en varias de las certificaciones.


(6) Ya el 14 de diciembre el Sr. José Granados Navedo había acudido al Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico con el propósito de obtener la descertificación del Ledo. Héctor L. Acevedo. También habían acu-dido ante ese foro un número de electores a quienes no se había adjudicado el voto. A solicitud de los demandados, el Tribunal de Distrito federal se abstuvo de entender en la reclamación al amparo de las normas de abstención establecidas en Railroad Comm’n v. Pullman Co., 312 U.S. 496 (1941), pues se planteaban allí cuestiones de derecho puertorriqueño no resueltas sobre cuyo fundamento podía el Tribunal Superior de Puerto Rico disponer de las reclamaciones del candidato *14y de los electores sin necesidad de pasar juicio sobre sus reclamaciones bajo la Constitución de'Estados Unidos.


(7) En este caso, papeletas de electores debidamente cualificados para votar se mezclaron en los colegios con aquellas papeletas de electores que votaron aña-didos a mano. Por tanto, no se puede identificar qué papeletas pertenecían a cada grupo de electores. Estas papeletas fueron adjudicadas en las mesas especiales con el consentimiento unánime de todos los partidos.


(8) En el dorso de estas papeletas aparecen unas iniciales adicionales a las de los funcionarios de colegio. El señor Granados Navedo alega que las iniciales son del elector que las colocó allí debido a las instrucciones erróneas de los funciona-rios.


(9) Los electores que comparecieron al foro federal a reclamar sus derechos fueron invitados a comparecer en el pleito de impugnación. Mediante escrito pre-sentado el 28 de diciembre de 1988, y firmado por el Ledo. Harvey B. Nachman, éstos denegaron la “invitación” hecha y expresaron que no tenían ningún interés en unirse al pleito de impugnación como parte.


(10) El Art. 7.089 del Código Electoral proveía que si el Tribunal Electoral no podía decidir cuál de los candidatos resultó electo, ordenaría una nueva elección. Esta redacción se mantuvo en la ley vigente, 16 L.P.R.A. see. 3275.


(11) La preocupación de que el procedimiento se convierta en uno de re-cuento no es válida. Aunque amplio, el mismo está limitado a los hechos que sean necesarios para demostrar que la Comisión Estatal erró al certificar a uno de los candidatos. No es un recuento voto por voto.


(12) Nuestra posición no contradice la realidad de que los partidos políticos son consustanciales con nuestro sistema democrático y republicano de gobierno. P.I.P. v. C.E.E., 120 D.P.R. 580 (1988), voto particular del Juez Presidente Señor Pons Núñez. Reconocemos que los partidos políticos son los vehículos de la volun-tad electoral y, por ende, de la democracia misma. García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976), opinión concurrente del Juez Asociado Señor Rigau. Ello no puede, sin embargo, usurpar, derogar e inutilizar los derechos constitucionales y estatutarios de los restantes integrantes del sistema, a saber, los electores y los candidatos. La prelación entre uno y otro derecho es obvia. Como recientemente se reiterara en Board of Estímate v. Morris, 489 U.S. 688, 693 (1989):
“As Daniel Webster once said, ‘the right to choose a representative is every man’s portion of sovereign power.’” Después de todo, las restricciones que se le imponen a los candidatos pueden violar la Constitución por su efecto derivativo sobre el derecho al voto. Hutchinson v. Miller, 797 F.2d 1279 (4to Cir. 1986).


(13) No estamos resolviendo que la Comisión Estatal debió haber hecho una expedición de pesca para buscar más electores capacitados en la lista de mil dos-cientos (1,200). Lo que resolvemos es que el candidato tiene el derecho a la opor-tunidad de demostrar en el juicio de novo que estos electores tenían derecho a votar y que sus votos deben adjudicarse a su favor. Le corresponde, entonces, al tribunal resolver ambas cuestiones.


(14) El tribunal inicialmente había anunciado que no iba a resolver a base de la docti'ina de cosa juzgada y sí por la prueba que desfilara ante él. T.E., págs. 142-143. Los abogados del P.P.D. también habían expuesto en su memorán-dum que la doctrina de cosa juzgada no era aplicable. Luego, ante los plantea-mientos del Presidente de la Comisión Estatal, cambiaron de posición.


(15) Consciente del posible planteamiento sobre cosa juzgada, en el esc. 11 de nuestra opinión adelantamos que, “[p]or prudencia judicial, en esta opinión no tratamos el tema de la certificación del candidato a Alcalde de San Juan, pues ello no está ante nos y, además, es objeto de un pleito separado presentado y pen-diente de dilucidarse ante el Tribunal Superior”. P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1, 39 (1988).


(16) Los demandados sostienen que hay una controversia de hecho sobre el número de votos contaminados y el número de electores no capacitados cuyos votos fueron adjudicados en este grupo. Los demandados tendrán la oportunidad de demostrar cuál es la realidad al respecto.


(17) Entre las defensas afirmativas planteadas por los recurridos sobre la cual tendrían derecho a presentar prueba, está la de que aun de ser ciertos los hechos alegados en la demanda el demandante no podría prevalecer, ya que “el número de votos que debió adjudicarse a favor de Héctor Luis Acevedo Pérez [(candidato impugnado)] y no se hizo, supera el número de votos que según la demanda dejaron de adjudicarse en perjuicio del demandante José Granados Na-vedo”. Defensa Afirmativa Núm. 2 de las Contestaciones a la demanda de los codemandados Eudaldo Báez Galib y Héctor Luis Acevedo.


(18) En estos casos deberá determinar cuántas de estas papeletas son de electores añadidos a mano que tenían el derecho a votar, cuántos estuvieron váli-damente excluidos y cuántos eran electores regulares. Una vez haga el desglose de los votos de los electores regulares, los que tenían derecho a votar añadidos a mano y los que debieron haber sido excluidos, podrá determinar matemática-mente cómo este asunto afecta el resultado de la elección.


(19) De presentarse prueba al respecto, deberá determinar si hubo fraude en alguna parte del proceso y a quién es atribuible. Recuérdese que el fraude no se presume.


(20) Que dispone lo siguiente:
“La radicación ante el Tribunal Superior de una acción de impugnación del resultado de una elección, no tendrá el efecto de impedir que la persona sea certi-ficada como electa y tome posesión del cargo y desempeñe el mismo. En el caso de los Senadores y Representantes, de haberse presentado a tiempo algún escrito de impugnación, no se certificará la elección del candidato impugnado hasta que el Tribunal resuelva dicha impugnación, lo cual se hará no más tarde del día 1ro. de enero siguiente a una elección general, o de los sesenta (60) días siguientes a la celebración de una elección especial.
“En el caso de una elección de candidato a cargos que no fuesen de Senador o de Representante, si se suscitare una impugnación parcial o total de la votación entre dos o más candidatos para algún cargo o cargos, y el Tribunal no pudiera decidir cu[á]l de ellos resultó electo, ordenará una nueva elección en el precinto o precintos afectados, la cual se celebrará de acuerdo a las normas reglamentarias que a tales efectos se prescriban.” 16 L.P.R.A. see. 3275.
Al decir el legislador que “no pudiera decidir” no se refiere al caso de un empate. Esto está dispuesto en el Art. 6.010 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3270, que establece, en lo pertinente:
“En caso de empate entre dos o más candidatos, la Comisión procederá a llevar a cabo una nueva elección entre los candidatos empatados que hubieren obtenido el mayor número de votos.”


(21) No empece lo anterior, tenemos qne reconocer que muchos de los plante-amientos que tuvo ante sí son noveles. El tribunal a quo actuó con un sentido de responsabilidad ejemplar. Uno de los problemas es que las partes trataron de utilizar en el tribunal el control partidista que predomina en la Comisión Estatal. Véase, sobre este aspecto, a S. Quiñones García, Los antecedentes de la distribu-ción interpartidista del poder en la estructura administrativa de la Comisión Estatal de Elecciones, LVII (Núms. 3-4) Rev. Jur. U.P.R. 317 (1988).


(22) En la transcripción de evidencia del juicio hay centenas de páginas dedi-cadas a argumentos legales y a la admisibilidad de la evidencia, lo cual no podrá repetirse.


(23) Por ejemplo, el testimonio de los funcionarios electorales.


(24) Es obvio que los demandantes Granados Navedo y el Comisionado Electoral señor González están en un solo grupo. Por los demandados, el licenciado Acevedo Pérez y el Comisionado Electoral señor Báez Galib son una sola parte. El Presidente de la Comisión Estatal es mayormente una parte nominal cuya participación en el proceso del desfile de la prueba no debe ser muy extensa.